Exhibit 10.7
EXECUTION VERSION



--------------------------------------------------------------------------------

   
DEBTOR-IN-POSSESSION GUARANTEE AND COLLATERAL AGREEMENT AMONG
SEARS HOLDINGS CORPORATION,
SEARS, ROEBUCK AND CO.,
SEARS ROEBUCK ACCEPTANCE CORP.,
KMART HOLDING CORPORATION,
KMART CORPORATION
AND CERTAIN OF THEIR RESPECTIVE SUBSIDIARIES,
AS GRANTORS
AND
CANTOR FITZGERALD SECURITIES,
AS COLLATERAL AGENT
DATED AS OF NOVEMBER 29, 2018



--------------------------------------------------------------------------------














--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
Section 1.


 
DEFINED TERMS
3


1.1


 
Definitions
3


1.2


 
Other Definitional Provisions
7


Section 2.


 
GUARANTEE
8


2.1


 
Guarantee
8


2.2


 
Right of Contribution
9


2.3


 
No Subrogation
9


2.4


 
Amendments, etc. with respect to the Borrower Obligations
9


2.5


 
Guarantee Absolute and Unconditional
10


2.6


 
Reinstatement
11


2.7


 
Payments
12


Section 3.


 
GRANT OF SECURITY INTEREST
12


3.1


 
Collateral; Grant of Security Interest
12


3.2


 
No Assumption of Liability.
13


3.3


 
Validity of Liens.
13


3.4


 
Relative Priority.
13


3.5


 
Exercise of Remedies.
14


3.6


 
Exclusions from Collateral.
14


Section 4.


 
REPRESENTATIONS AND WARRANTIES
14


4.1


 
Title; Transferability; No Other Liens
14


4.2


 
Perfected Liens
15


4.3


 
Jurisdiction of Organization
16


4.4


 
Credit Card Accounts Receivable and Pharmacy Receivables
16


4.5


 
Goods and Receivables.
16


4.6


 
Intellectual Property
17


4.7


 
[Intentionally Omitted]
18


4.8


 
Pharmaceutical Laws
18


4.9


 
HIPAA Compliance
19


4.10


 
Compliance with Health Care Laws
19


4.11


 
Prescription Lists
20


4.12


 
Certificated Pledged Collateral.
20


4.13


 
Uncertificated Pledged Collateral.
20


4.14


 
Instruments and Chattel Paper.
20


4.15


 
Commercial Tort Claims.
20


4.16


 
As-Extracted Collateral; Timber-to-be-Cut
20










--------------------------------------------------------------------------------





Section 5.


 
COVENANTS
21


5.1


 
Delivery of Instruments and Chattel Paper
21


5.2


 
Maintenance of Insurance
21


5.3


 
Maintenance of Perfected Security Interest; Further Documentation
21


5.4


 
Changes in Name, etc
22


5.5


 
Delivery of Pledged Collateral
22


5.6


 
Perfection of Uncertificated Pledged Collateral.
23


5.7


 
Voting Rights Etc.
23


5.8


 
Certain Agreements of Grantors As Issuers and Holders of Equity Interests
24


5.9


 
Commercial Tort Claims
24


5.1


 
Securities Accounts
24


5.11


 
Protection and Maintenance of Intellectual Property Collateral
25


Section 6.


 
REMEDIAL PROVISIONS
26


6.1


 
Certain Matters Relating to Credit Card Accounts Receivable and Pharmacy
Receivables
26


6.2


 
Communications with Obligors; Grantors Remain Liable
27


6.3


 
[Intentionally Omitted]
27


6.4


 
Application of Proceeds.
27


6.5


 
Code and Other Remedies
27


6.6


 
Deficiency
30


6.7


 
Grant of License in Intellectual Property, Software and other Assets
30


Section 7.


 
THE COLLATERAL AGENT
30


7.1


 
Collateral Agent’s Appointment as Attorney-in-Fact, etc.
30


7.2


 
Duty of Collateral Agent
32


7.3


 
Execution of Financing Statements and Intellectual Property Security Agreements
32


7.4


 
Authority of the Collateral Agent
33


Section 8.


 
MISCELLANEOUS
34


8.1


 
Amendments in Writing
34


8.2


 
Notices
34


8.3


 
No Waiver by Course of Conduct Cumulative Remedies
34


8.4


 
Enforcement Expenses; Indemnification
34


8.5


 
Successors and Assigns
35


8.6


 
Set-Off
35


8.7


 
Counterparts
36


8.8


 
Severability
36


8.9


 
Section Headings
36


8.10


 
Integration
36


8.11


 
GOVERNING LAW
36


8.12


 
Intentionally Omitted
36


8.13


 
Acknowledgements
36


8.14


 
Additional Grantors
37








--------------------------------------------------------------------------------





8.15


 
Releases
37


8.16


 
Jurisdiction, Etc.
37


8.17


 
WAIVER OF JURY TRIAL
37


8.18


 
Interim DIP Term Sheet Guaranty and Collateral Provisions.
38


8.19


 
Intercreditor Agreement.
38


8.20


 
Financing Orders.
38







SCHEDULES


Schedule 1     Grantors; Notice Addresses
Schedule 2    [Reserved]
Schedule 3     Jurisdictions of Organization
Schedule 4    Intellectual Property Schedules
Schedule 5    Pledged Collateral






EXHIBITS


Exhibit A    Trademark Security Agreement


Exhibit B    Copyright Security Agreement


Exhibit C    Patent Security Agreement


Exhibit D    Pledged Collateral Supplement













--------------------------------------------------------------------------------






DEBTOR-IN-POSSESSION GUARANTEE AND COLLATERAL
AGREEMENT
DEBTOR-IN-POSSESSION GUARANTEE AND COLLATERAL AGREEMENT, dated as of November
29, 2018, among (a) each of the entities listed on Schedule 1 hereto (together
with any other entity that may become a party hereto as provided herein, the
“Grantors”), and (b) Cantor Fitzgerald Securities, as Collateral Agent (in such
capacity and together with its successors and assigns, the “Collateral Agent”).
W I T N E S S E T H:
WHEREAS, on October 15, 2018 (the “Petition Date”), Sears Holdings Corporation,
a Delaware corporation and a debtor and debtor-in-possession (“Holdings”), Sears
Roebuck Acceptance Corp., a Delaware corporation and a debtor and
debtor-in-possession (“SRAC”), Kmart Corporation, a Michigan corporation and a
debtor and debtor-in-possession (“Kmart Corp.”; Kmart Corp. together with SRAC,
the “Borrowers”) and certain of the Borrowers’ Subsidiaries (together with any
Subsidiary joining in the Chapter 11 Cases (as defined in the Credit Agreement
(as defined below) after the Petition Date, collectively, the “Debtors”) filed
voluntary petitions for relief under Chapter 11 of Title 11 of the United States
Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the
Southern District of New York (together with any other court having jurisdiction
over the Chapter 11 Cases or any proceeding therein from time to time, the
“Bankruptcy Court”);
WHEREAS, the Debtors are continuing to operate their businesses and manage their
properties as debtors-in-possession under Sections 1107 and 1108 of the
Bankruptcy Code;
WHEREAS, the Borrowers have requested that the Lenders provide a superpriority
junior secured debtor-in-possession multiple draw term loan facility in an
aggregate principal amount up to $350,000,000 (the “DIP Junior Facility”) and
the Lenders have indicated their willingness to lend on the terms set forth in
that certain Superpriority Junior Secured Debtor-In-Possession Credit Agreement,
dated as of the date hereof (as amended, supplemented, restated or otherwise
modified from time to time, the “Credit Agreement,” unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement), among Holdings, the Borrowers,
the banks, financial institutions and other institutional lenders listed on the
signature pages thereof or through an assignment as provided in Section 9.07
thereof, Cantor Fitzgerald Securities, as Administrative Agent (the “Agent”),
Collateral Agent, and the other agents and arrangers party thereto;
WHEREAS, under the Credit Agreement, each Guarantor has agreed to guarantee the
Borrowers’ obligations and each Borrower and each other Grantor has agreed to
secure all of its obligations under the Credit Agreement by granting to the
Collateral Agent, for the benefit of the other Credit Parties, a security
interest in and lien upon substantially all of their existing and after-acquired
personal and real property;
WHEREAS, the business of the Borrowers and each other Grantor is a mutual and
collective enterprise and the Borrowers and each other Grantor believe that the
Total Extensions


1





--------------------------------------------------------------------------------





of Credit and other financial accommodations provided to the Borrowers under the
Credit Agreement will enhance the aggregate borrowing powers of the Borrowers
and each other Grantor and facilitate the administration of the Chapter 11 Cases
and their loan relationship with the Agent, the Collateral Agent and the
Lenders, all to the mutual advantage of the Borrowers and each other Grantor;
WHEREAS, each Borrower and each other Grantor acknowledges that it will receive
substantial direct and indirect benefits by reason of the making of Extensions
of Credit and other financial accommodations to the Borrowers as provided in the
Credit Agreement and the Financing Orders;
WHEREAS, the willingness of the Agent, the Collateral Agent and the Lenders to
extend financial accommodations to the Borrowers, as more fully set forth in the
Credit Agreement and the other Loan Documents, is done solely as an
accommodation to the Borrowers and the other Grantors and at the request of the
Borrowers and the other Grantor and in furtherance of the mutual and collective
enterprise of the Borrowers and the other Grantors; and
WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement that the Grantors execute and deliver this Agreement.
NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent and the other Credit Parties, party thereto, to enter into the Credit
Agreement and for other good and valuable consideration, the receipt of which is
hereby acknowledged (these recitals being an integral part of this Agreement):

SECTION 1.    DEFINED TERMS

1.1    Definitions. (a) The following terms are used herein as defined in the
New York UCC: Account Debtor, Accounts, Chattel Paper, Control, Deposit Account,
Documents, Equipment, Fixtures, General Intangibles, Goods, Instruments,
Investment Property, Money, Proceeds Records, Securities Accounts, and
Supporting Obligations.
(b)    The following terms shall have the following meanings:
“Agreement”: this Debtor-in-Possession Guarantee and Collateral Agreement.
“Applicable Collateral Agent”: (i) with respect to Collateral other than the
Specified Collateral, (a) until the Discharge of Senior DIP Obligations shall
have occurred and, with respect to Prepetition ABL Collateral, the Discharge of
Prepetition ABL Obligations also shall have occurred (as each such term is
defined in the Intercreditor Agreement), the DIP ABL Loan Agent, who shall act
as gratuitous bailee for the Collateral Agent and (b) after the Discharge of
Senior DIP Obligations shall have occurred and, with respect to Prepetition ABL
Collateral, the Discharge of Prepetition ABL Obligations also shall have
occurred, the Collateral Agent and (ii) with respect to the Specified
Collateral, as provided in the Intercreditor Agreement or the Financing Orders,
as applicable.
“Borrower Obligations”: with respect to any Borrower, the collective reference
to the unpaid principal of and interest on the Term Loan and all other
obligations and liabilities of such Borrower


2





--------------------------------------------------------------------------------





(including, without limitation, interest accruing at the then applicable rate
provided in the Credit Agreement after the maturity of the Term Loan and
interest accruing at the then applicable rate provided in the Credit Agreement
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to such Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding), to any Credit Party, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, the Credit Agreement, this
Agreement, the other Loan Documents, or any other document made, delivered or
given in connection with any of the foregoing, in each case whether on account
of principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees and disbursements
of counsel to the Collateral Agent or to any other Credit Party that are
required to be paid by such Borrower pursuant to the terms of any of the
foregoing agreements, and all interest, reimbursement obligations, fees,
indemnities, costs and expenses accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to such Borrower, whether or not a claim for any such
amounts is allowed in such proceeding).
“Collateral”: as defined in Section 3.1.
“Copyrights”: all copyrights (whether statutory or common law, whether
established, registered, recorded or otherwise arising under the laws of the
United States or any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished) and all mask
works (as such term is defined in 17 U.S.C. Section 901, et seq.), together with
any and all: (i) registrations and recordings thereof, and all applications in
connection therewith, including all registrations, recordings and applications
in the United States Copyright Office, (ii) rights and privileges arising under
applicable law with respect to such copyrights, (iii) all renewals and
extensions thereof, (iv) income, fees, royalties, damages, claims and payments
now or hereafter due and/or payable with respect thereto, including damages and
payments for past, present or future infringements or other violations thereof,
(v) rights to sue for past, present or future infringements thereof, and (vi)
rights corresponding thereto throughout the world.
“Copyright Licenses”: any agreement, written or oral, now or hereafter in
effect, granting any right to any third party under any Copyright now owned or
hereafter acquired by any Grantor or that such Grantor otherwise has the right
to license, or granting any right to any Grantor under any Copyright now or
hereafter owned by any third party, and all rights of such Grantor under any
such agreement, including, the grant of rights to manufacture, distribute,
exploit and sell materials derived from any Copyright.
“Copyright Security Agreement” an agreement substantially in the form of Exhibit
B hereto.
“Credit Agreement”: as defined in the Recitals.
“Credit Card Accounts Receivable” means each Account or Payment Intangible (each
as defined in the UCC) together with all income, payments and proceeds thereof,
owed by a credit card payment processor or an issuer of credit cards to a Loan
Party resulting from charges by a customer of a Loan Party on credit cards
processed by such processor or issued by such issuer in


3





--------------------------------------------------------------------------------





connection with the sale of goods by a Loan Party or services performed by a
Loan Party, in each case in the ordinary course of its business.
“Excluded Property”: as defined in Section 3.6.
“Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2), or any other Loan Document
to which such Guarantor is a party, in each case whether on account of guarantee
obligations, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the Collateral Agent or to any other Credit Party that are required to be
paid by such Guarantor pursuant to the terms of this Agreement or any other Loan
Document, and all guarantee obligations, reimbursement obligations, fees,
indemnities, costs, expenses, or otherwise, after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to such Borrower, whether or not a claim for post-filing or
post-petition guarantee obligations, reimbursement obligations, fees,
indemnities, costs, expenses or otherwise, are allowed in such proceeding).
“Guarantors”: the collective reference to each Grantor in its capacity as a
guarantor pursuant to Section 2.
“Health Care Laws”: all federal, state and local laws, rules, regulations,
interpretations, guidelines, ordinances and decrees primarily relating to
patient healthcare, any health care provider, medical assistance and cost
reimbursement program, as now or at any time hereafter in effect, including, but
not limited to, the Social Security Act, the Social Security Amendments of 1972,
the Medicare-Medicaid Anti-Fraud and Abuse Amendments of 1977, the Medicare and
Medicaid Patient and Program Protection Act of 1987 and HIPAA.
“HIPAA”: the Health Insurance Portability and Accountability Act of 1996.
“Intellectual Property”: the collective reference to all Copyrights, Patents,
Trademarks, Intellectual Property Licenses, and all other intellectual property
rights and similar property rights of every kind and nature including rights in
and to trade secrets and confidential or proprietary information, data and
databases, know-how and processes, designs, inventions, technology and software
and any other intangible rights, to the extent not covered by the definitions of
Patents, Trademarks and Copyrights, whether statutory or common law, whether
registered or unregistered, and whether established or registered in the United
States or any other country or any political subdivision thereof, together with
any and all (i) registrations and applications for the foregoing, (ii) income,
fees, royalties, damages and payments now and hereafter due and/or payable
thereunder and with respect thereto, including damages, claims and payments for
past, present or future infringements or other violations thereof, (iii) rights
to sue for past, present and future infringements and other violations thereof,
and (iv) rights corresponding thereto throughout the world.
“Intellectual Property License”: any Patent License, Trademark License,
Copyright License, or any other Intellectual Property license or sublicense
agreement (or other agreement granting rights in or to Intellectual Property) to
which any Grantor is a party or is otherwise bound.


4





--------------------------------------------------------------------------------





“Intercreditor Agreement”: that certain DIP Intercreditor Agreement, dated as of
the date hereof, by and among the Agent, the Collateral Agent, the DIP ABL Loan
Agent and the Loan Parties, as amended, restated, supplemented or otherwise
modified from time to time.
“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.
“Obligations”: (i) in the case of each Borrower, its Borrower Obligations, and
(ii) in the case of each Guarantor, its Guarantor Obligations.
“Patents”: all patents, patent applications, certificates of inventions, and
industrial designs (whether established or registered or recorded in the United
States, or any other country or any political subdivision thereof), together
with any and all: (i) inventions described and claimed therein, (ii) reissues.
extensions, divisions, continuations and continuations-in-part thereof, (iii)
income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable thereunder and with respect thereto including damages and
payments for past, present or future infringements or other violations thereof,
(iv) rights to sue for past, present or future infringements or other violations
thereof, and (v) rights corresponding thereto throughout the world.
“Patent Security Agreement”: an agreement substantially in the form of Exhibit C
hereto.
“Patent License”: any agreement, whether written or oral, now or hereafter in
effect, granting to any third party any right under any Patent now owned or
hereafter acquired by any Grantor or that any Grantor otherwise has the right to
license, or granting to any Grantor any right under any Patent now owned or
hereafter acquired by any third party, and all rights of any Grantor under any
such agreement, including any agreement providing for the grant by or to any
Grantor of any right to manufacture, use or sell any invention covered in whole
or in part by a Patent.
“Pharmaceutical Laws”: federal, state and local laws, rules or regulations,
codes, orders, decrees, judgments or injunctions issued, promulgated, approved
or entered, relating to dispensing, storing or distributing prescription
medicines or products, including laws, rules or regulations relating to the
qualifications of Persons employed to do the same.
“Pharmacy Receivables”: Accounts arising from the sale of prescription drugs or
other Inventory which can be dispensed only through an order of a licensed
professional.
“Pledged Collateral”: the Pledged Debt and the Pledged Equity.
“Pledged Collateral Supplement”: a Pledged Collateral Supplement in the form
attached hereto as Exhibit D.
“Pledged Debt”: the Debt owed to any Grantor, whether or not evidenced by any
Instrument, including all Debt described on Schedule 5 hereto, issued by the
obligors named therein, the Instruments, if any, evidencing such Debt, and all
interest, cash, Instruments and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the foregoing.


5





--------------------------------------------------------------------------------





“Pledged Equity”: collectively, (i) all issued and outstanding Equity Interests
of each issuer set forth on Schedule 5 hereto as being owned by any Grantor and
all options, warrants, rights, agreements and additional Equity Interests of
whatever class of any such issuer acquired by such Grantor (including by
issuance), together with all rights, privileges, authority and powers of such
Grantor relating to such Equity Interests or under any organizational document
of any such issuer, and the certificates, instruments and agreements
representing such Equity Interests and any and all interest of such Grantor in
the entries on the books of any financial intermediary pertaining to such Equity
Interests, (ii) all Equity Interests of any issuer, which Equity Interests are
hereafter acquired by such Grantor (including by issuance) and all options,
warrants, rights, agreements and additional Equity Interests of whatever class
of any such issuer acquired by such Grantor (including by issuance), together
with all rights, privileges, authority and powers of such Grantor relating to
such Equity Interests or under any organizational document of any such issuer,
and the certificates, instruments and agreements representing such Equity
Interests and any and all interest of such Grantor in the entries on the books
of any financial intermediary pertaining to such Equity Interests, from time to
time acquired by such Grantor in any manner and (iii) all Equity Interests
issued in respect of the Equity Interests referred to in clauses (i) and (ii)
upon any consolidation or merger of any issuer of such Equity Interests.
“Prescription List”: all right, title and interest of any Grantor in and to all
prescription files maintained by it or on its behalf, including all patient
profiles, customer lists, customer information, and other records of
prescriptions filled by it, in whatever form and wherever maintained by it or on
its behalf, and all goodwill and other intangible assets arising from the
maintenance of such records and the possession of the information contained
therein.
“Receivables”: all (i) Accounts, (ii) rights to payment evidenced by Chattel
Paper or Instruments and (iii) Payment Intangibles, and all other rights to
payment, whether or not earned by performance, for goods or other property sold,
leased, licensed, assigned or otherwise disposed of, or services rendered or to
be rendered, including Commercial Tort Claims, regardless of how classified
under the UCC, together with all of the Grantors’ rights, if any, in any goods
or other property giving rise to such right to payment and all collateral
support and Supporting Obligations related thereto and all Records relating
thereto.
“Securities Act”: the Securities Act of 1933.
“Trademarks”: all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, trade dress, service
marks, certification marks, slogans, logos, internet domain names and other
source or business identifiers, whether statutory or common law, whether
registered or unregistered, and whether established or registered in the United
States or any other country or any political subdivision thereof, together with
any and all: (i) registrations and recordings thereof, and all applications in
connection therewith, (ii) all goodwill associated therewith and symbolized
thereby, now existing or hereafter adopted or acquired (iii) rights and
privileges arising under applicable law with respect to the use of any of the
foregoing, (iv) reissues, continuations, extensions and renewals thereof, (v)
income, fees, royalties, damages and payments now and hereafter due and/or
payable thereunder and with respect thereto, including damages, claims and
payments for past, present or future infringements, dilutions or other
violations


6





--------------------------------------------------------------------------------





thereof, (vi) rights to sue for past, present and future infringements,
dilutions or other violations thereof, and (vii) rights corresponding thereto
throughout the world.
“Trademark Security Agreement”: an agreement substantially in the form of
Exhibit A hereto.
“Trademark License”: any agreement, whether written or oral, now or hereafter in
effect, granting to any third party any right under any Trademark now owned or
hereafter acquired by any Grantor or that any Grantor otherwise has the right to
license, or granting to any Grantor any right under any Trademark now owned or
hereafter acquired by any third party, and all rights of any Grantor under any
such agreement.

1.2    Other Definitional Provisions.
(a)    In this Agreement, unless otherwise specified, (a) in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” each mean “to but
excluding” (b) “including” means “including without limitation”; and (c) any
reference to a time of day means Eastern time.
(b)    With reference to this Agreement and each other Loan Document, unless
otherwise specified herein or in such other Loan Document, the definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined. Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

SECTION 2.    GUARANTEE

2.1    Guarantee. (a) Each of the Guarantors (other than the Borrowers) hereby,
jointly and severally, unconditionally and irrevocably, guarantees to the
Collateral Agent, for the ratable benefit of the Credit Parties and their
respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by each Borrower when due (whether at the
stated maturity, by acceleration or otherwise) of the Borrower Obligations of


7





--------------------------------------------------------------------------------





such Borrower. Each Borrower hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Collateral Agent, for the ratable benefit of the
Credit Parties and their respective successors, indorsees, transferees and
assigns, the prompt and complete payment and performance by each other Borrower
when due (whether at the stated maturity, by acceleration or otherwise) of the
Borrower Obligations of each such other Borrower.
(b)    (Intentionally Omitted).
(c)    Each Guarantor agrees that the Borrower Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Collateral Agent or any other Credit Party hereunder.
(d)    The guarantee contained in this Section 2 shall remain in full force and
effect until all the Borrower Obligations (other than contingent indemnification
obligations for which no claim shall have then been asserted) and the
obligations of each Guarantor under the guarantee contained in this Section 2
shall have been satisfied by payment in full and the Commitments shall be
terminated, notwithstanding that from time to time during the term of the Credit
Agreement any of the Borrowers may be free from any Borrower Obligations.
(e)    No payment made by any of the Borrowers, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Collateral Agent
or any other Credit Party from any of the Borrowers, any of the Guarantors, any
other guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of any of the Borrower Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Guarantor in respect of any of the Borrower Obligations or any
payment received or collected from such Guarantor in respect of any of the
Borrower Obligations), remain liable for the Borrower Obligations up to the
maximum liability of such Guarantor hereunder until each of the Borrower
Obligations (other than contingent indemnification obligations for which no
claim shall have then been asserted) are paid in full and the Commitments are
terminated.

2.2    Right of Contribution. Each Subsidiary Guarantor hereby agrees that to
the extent that a Subsidiary Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Subsidiary Guarantor
shall be entitled to seek and receive contribution from and against any other
Subsidiary Guarantor hereunder which has not paid its proportionate share of
such payment. Each Subsidiary Guarantor’s right of contribution shall be subject
to the terms and conditions of Section 2.3 (including the subordination
provisions contained therein). The provisions of this Section 2.2 shall in no
respect limit the obligations and liabilities of any Subsidiary Guarantor to the
Collateral Agent and the other Credit Parties, and each Subsidiary Guarantor
shall remain liable to the Collateral Agent and the other Credit Parties for the
full amount guaranteed by such Subsidiary Guarantor hereunder. This Section 2.2
shall not apply to Sears in its capacity as a Guarantor of the Borrower
Obligations of SRAC, or to Kmart in its capacity as a Guarantor of the Borrower
Obligations of Kmart Corp.


8





--------------------------------------------------------------------------------






2.3    No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Collateral Agent or any other Credit Party, no Guarantor shall be entitled to be
subrogated to any of the rights of the Collateral Agent or any other Credit
Party against any Borrower or any other Guarantor or any collateral security or
guarantee or right of offset held by the Collateral Agent or any other Credit
Party for the payment of any of the Borrower Obligations, nor shall any
Guarantor seek or be entitled to seek any contribution, reimbursement or
indemnification from any Borrower or any other Guarantor in respect of payments
made by such Guarantor hereunder, and notwithstanding the foregoing, in the
event that any Guarantor possesses any such rights of subrogation, contribution,
reimbursement or indemnification, all such rights shall in all respects be
subordinated and junior in right of payment, until all amounts owing to the
Collateral Agent and the other Credit Parties by each of the Borrowers on
account of its Borrower Obligations (other than contingent indemnification
obligations for which no claim shall have then been asserted) are paid in full
and the Commitments are terminated. If any amount shall be paid to any Guarantor
on account of such subrogation, contribution, reimbursement or indemnification
rights at any time when any of the Borrower Obligations (other than contingent
indemnification obligations for which no claim shall have then been asserted)
shall not have been paid in full, such amount shall be held by such Guarantor in
trust for the Collateral Agent and the other Credit Parties, segregated from
other funds of such Guarantor, and shall, forthwith upon receipt by such
Guarantor, be transferred to the Agent’s Account (or as the Collateral Agent may
otherwise direct) in the exact form received by such Guarantor (duly indorsed by
such Guarantor to the Agent, if required), to be applied against the Borrower
Obligations, whether matured or unmatured, in such order as the Agent may
determine.

2.4    Amendments, etc. with respect to the Borrower Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Borrower Obligations made by the
Collateral Agent or any other Credit Party may be rescinded by the Collateral
Agent or such other Credit Party and any of the Borrower Obligations continued,
and any of the Borrower Obligations, or the liability of any other Person upon
or for any part thereof, or any collateral security or guarantee therefor or
right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Collateral Agent or any other Credit Party, and
the Credit Agreement and the other Loan Documents and any other documents
executed and delivered in connection therewith may be amended, modified,
supplemented or terminated, in whole or in part, as the Collateral Agent (or the
Required Lenders or all Lenders, as the case may be) or any other Credit Party,
if applicable, may deem advisable from time to time, and any collateral
security, guarantee or right of offset at any time held by the Collateral Agent
or any other Credit Party for the payment of any of the Borrower Obligations may
be sold, exchanged, waived, surrendered or released. Neither the Collateral
Agent nor any other Credit Party shall have any obligation to any Loan Party or
other Person, to protect, secure, perfect or insure any Lien at any time held by
it as security for any of the Borrower Obligations or for the guarantee
contained in this Section 2 or any property subject thereto.


9





--------------------------------------------------------------------------------






2.5    Guarantee Absolute and Unconditional.
(a)    Each Guarantor waives any and all notice of the creation, renewal,
extension or accrual of any of the Borrower Obligations and notice of or proof
of reliance by the Collateral Agent or any other Credit Party upon the guarantee
contained in this Section 2 or acceptance of the guarantee contained in this
Section 2; each of the Borrower Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this Section 2;
and all dealings between any of the Borrowers and any of the Guarantors, on the
one hand, and the Collateral Agent and the other Credit Parties, on the other
hand, likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Section 2. Each Guarantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon any of the Borrowers or any of the Guarantors with respect
to any of the Borrower Obligations. Each Guarantor understands and agrees that
the guarantee contained in this Section 2 shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to (a) the
validity or enforceability of the Credit Agreement, any other Loan Document, or
any other document made, delivered or given in connection with any of the
foregoing, any of the Borrower Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by the Collateral Agent or any other Credit Party, (b)
any defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by any
Borrower or any other Person against the Collateral Agent or any other Credit
Party, or (c) any other circumstance whatsoever (with or without notice to or
knowledge of any Borrower or such Guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of any of the Borrowers
for the Borrower Obligations, or of such Guarantor under the guarantee contained
in this Section 2, in bankruptcy or in any other instance. When making any
demand hereunder or otherwise pursuing its rights and remedies hereunder against
any Guarantor, the Collateral Agent or any other Credit Party may, but shall be
under no obligation to, make a similar demand on or otherwise pursue such rights
and remedies as it may have against the Borrowers, any other Guarantor or any
other Person or against any collateral security or guarantee for any of the
Borrower Obligations or any right of offset with respect thereto, and any
failure by the Collateral Agent or any other Credit Party to make any such
demand, to pursue such other rights or remedies or to collect any payments from
any of the Borrowers, any other Guarantor or any other Person or to realize upon
any such collateral security or guarantee or to exercise any such right of
offset, or any release of any Borrower, any other Guarantor or any other Person
or any such collateral security, guarantee or right of offset, shall not relieve
any Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Collateral Agent or any other Credit Party against any
Guarantor. For the purposes hereof “demand” shall include the commencement and
continuance of any legal proceedings.
(b)    The obligations of each Guarantor hereunder shall not be discharged or
impaired or otherwise affected by the failure of the Collateral Agent or any
other Credit Party to assert any claim or demand or to enforce any remedy under
this Agreement, any other Loan Document or any other document made, delivered or
given in connection with any of the foregoing or any other agreement, by any
default, failure or delay, willful or otherwise, in the performance of


10





--------------------------------------------------------------------------------





any of the Obligations, or by any other act or omission that may or might in any
manner or to any extent vary the risk of any Guarantor or that would otherwise
operate as a discharge of any Guarantor as a matter of law or equity (other than
upon a written release of such Guarantor from the Collateral Agent or upon the
indefeasible payment in full in cash of all the Borrower Obligations after the
Commitments have been terminated).
(c)    The Collateral Agent and the other Credit Parties may, at their election
upon the occurrence and during the continuance of an Event of Default (and
subject to the Financing Orders and the Intercreditor Agreement), foreclose on
any Collateral held by one or more of them by one or more judicial or
non-judicial sales, accept an assignment of any such Collateral in lieu of
foreclosure, compromise or adjust any part of the Borrower Obligations, make any
other accommodation with any Guarantor, or exercise any other right or remedy
available to them against any Guarantor, without affecting or impairing in any
way the liability of any other Guarantor hereunder except to the extent that all
the Borrower Obligations (other than contingent indemnification obligations for
which no claim shall have then been asserted) have been indefeasibly paid in
full in cash and the Commitments have been terminated. Each Guarantor waives any
defense arising out of any such election even though such election operates,
pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
any other Guarantor, as the case may be, or any Collateral.

2.6    Reinstatement. The guarantee contained in this Section 2 shall continue
to be effective, or be reinstated, as the case may be, if at any time payment,
or any part thereof, of any of the Borrower Obligations or the Guarantor
Obligations is rescinded or must otherwise be restored or returned by the
Collateral Agent or any other Credit Party upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of any Borrower or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, any Borrower or any Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.

2.7    Payments. Each Guarantor hereby guarantees that payments hereunder will
be paid without set-off or counterclaim in Dollars, to the Agent’s Account, or
such other account as the Collateral Agent may designate in accordance with
Section 9.02 of the Credit Agreement.

SECTION 3.    GRANT OF SECURITY INTEREST

3.1    Collateral; Grant of Security Interest. Each Grantor hereby grants to the
Collateral Agent, for the ratable benefit of the Credit Parties, a security
interest in, all of the following property now owned or at any time hereafter
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest (collectively, the
“Collateral”), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of such Grantor’s Obligations:
(a)    All Accounts and Receivables (including all Credit Card Accounts
Receivable and all Pharmacy Receivables);


11





--------------------------------------------------------------------------------





(b)    all General Intangibles (including all Payment Intangibles);
(c)    all Equipment, Inventory, Fixtures and Goods;
(d)    all Pledged Collateral;
(e)    all Investment Property;
(f)    all Intellectual Property;
(g)    all Chattel Paper (including all Tangible Chattel Paper and all
Electronic Chattel Paper and all Chattel Paper relating to Credit Card Accounts
Receivable and Pharmacy Receivables);
(h)    all Instruments (including all Instruments relating to Credit Card
Accounts Receivable and Pharmacy Receivables);
(i)    all Prescription Lists;
(j)    all Documents;
(k)    all Deposit Accounts (including all DDAs), Securities Accounts and all
other demand, deposit, time, savings, cash management, passbook and similar
accounts maintained by such Grantor with any Person and all monies, securities,
Instruments and other investments deposited or required to be deposited in any
of the foregoing;
(l)    all Money, cash and cash equivalents;
(m)    all proceeds, products, offspring, or profits from all dispositions or
monetizations of leases of real property;
(n)    effective upon the entry of the Final Financing Order, all proceeds of
claims or causes of action that the Grantors may be entitled to assert by reason
of any avoidance or other power vested in or on behalf of the Grantors or the
estates of the Grantors under Chapter 5 of the Bankruptcy Code or under state
law and any and all recoveries and settlements thereof;
(o)    all Commercial Tort Claims described on Schedule 12 of the Perfection
Certificate, as supplemented by any written notification given by a Grantor to
the Collateral Agent pursuant to Section 5.9;
(p)    all Letter-of-Credit Rights (whether or not the respective letter of
credit is evidenced by a writing);
(q)    all Junior DIP Collateral (as defined in the Final Financing Order); and
(r)    to the extent not otherwise included, all Proceeds, insurance claims,
Supporting Obligations and products, of any and all of the foregoing; and all
collateral security and guarantees given by any Person with respect to any of
the foregoing.


12





--------------------------------------------------------------------------------





The security interest and Lien provided for herein may be independently granted
by the other Loan Documents, including pursuant to the Interim Financing Order
and the Final Financing Order. This Agreement, the Financing Orders and such
other Loan Documents supplement each other, without in any way diminishing or
limiting the effects of each other or any Lien, claim or security interest
granted thereunder, and the grants priorities, rights and remedies of the
Collateral Agent and the Credit Parties hereunder and thereunder are cumulative.

3.2    No Assumption of Liability. The security interest in the Collateral,
granted to the Collateral Agent is granted as security only and shall not
subject the Collateral Agent or any other Credit Party to, or in any way alter
or modify, any obligation or liability of any Grantor with respect to or arising
out of the Collateral.

3.3    Validity of Liens. The Lien and security interest hereunder shall be
deemed valid, binding, continuing, enforceable fully perfected Liens on the
Collateral owned by a Grantor by entry of the Interim Financing Order or, after
entry thereof, the Final Financing Order. The Collateral Agent may, but shall
not be required to, file any financing statements, notices of Lien or similar
instruments on Collateral owned by a Grantor in any jurisdiction or filing
office or to take any other action in order to validate or perfect such Liens
and security interests granted by or pursuant to this Agreement, the Interim
Financing Order or, after entry thereof, the Final Financing Order, or any other
Loan Document.

3.4    Relative Priority. The Lien and security interest, the priority thereof,
and other rights and remedies granted to the Collateral Agent for the benefit of
the Credit Parties pursuant to this Agreement, the Intercreditor Agreement, the
other Loan Documents, the Interim Financing Order or, after entry thereof, the
Final Financing Order (including but not limited to the existence, validity,
enforceability, extent, perfection and priority of such Lien and security
interest) and the superpriority claims provided therein shall not be modified,
altered or impaired in any manner by any other financing or extension of credit
or incurrence of debt by any Grantor (pursuant to any applicable Debtor Relief
Laws or otherwise), or by any dismissal or conversion of any applicable Chapter
11 Cases. Without limitation, and notwithstanding any such financing, extension,
incurrence, dismissal or conversion:
(a)    Except for the Carve-Out, to the extent set forth in the Financing
Orders, the Intercreditor Agreement or as otherwise permitted under the Loan
Documents, no administrative expense claims which have been or may be incurred
in the Chapter 11 Cases or any conversion of the same or in any other
proceedings related thereto, and no priority claims are or will be prior to or
pari passu with any claim of the Collateral Agent or any other Credit Party
against any Grantor in respect of such Grantor’s Obligations; and
(b)    The Lien and security interest granted to the Collateral Agent pursuant
to this Agreement, the Financing Orders, and the other Loan Documents shall
constitute valid, binding, continuing, enforceable and fully perfected Liens
with the priority set forth in the Intercreditor Agreement and the Financing
Orders without the necessity for the Collateral Agent to file any financing
statements or otherwise perfect the security interest under applicable
non-bankruptcy law.


13





--------------------------------------------------------------------------------






3.5    Exercise of Remedies. Notwithstanding anything herein to the contrary,
(a) the exercise of any right or remedy by the Collateral Agent hereunder with
respect to the Collateral or any Lien purported to be granted to the Collateral
Agent for the benefit of the Credit Parties pursuant to this Agreement is
subject to the delivery of any notice expressly required pursuant to Section
7.02 of the Credit Agreement, the terms of the Intercreditor Agreement and the
expiry of any notice period applicable to the exercise of such right or remedy
pursuant to the Financing Orders and (b) if any conflict exists between this
Agreement and the Interim Financing Order (and, when applicable, the Final
Financing Order) with respect to (i) a Grantor, (ii) any notice(s) required in
connection with the exercise of any rights or remedies by any Credit Party, or
(iii) any rights of the Loan Parties and their Subsidiaries pursuant to
Paragraphs 2 and 10 of the Financing Order (and, when applicable, the
corresponding provisions of the Final Financing Order) to use Cash Collateral
and the proceeds of the Junior DIP Facility and the applicable Loan Documents,
then the provisions of the Interim Financing Order (and, when applicable, the
corresponding provisions of the Final Financing Order), shall govern and
control.

3.6    Exclusions from Collateral. Notwithstanding anything herein to the
contrary, in no event shall the Collateral include or the security interest
granted under Section 3.1 hereof attach to any of the following (collectively,
the “Excluded Property”): assets expressly excluded from “Junior DIP Collateral”
(as defined in the Financing Orders) pursuant to Paragraph 13 of the Final
Financing Order or, after entry thereof, the corresponding paragraph(s) of the
Final Financing Order.



SECTION 4.    REPRESENTATIONS AND WARRANTIES
To induce the Collateral Agent and certain other Credit Parties to enter into
the Credit Agreement and to induce the Lenders and the Swing Line Lender to make
their respective extensions of credit to the Borrowers thereunder, each Grantor
hereby represents and warrants to the Collateral Agent and the other Credit
Parties that:

4.1    Title; Transferability; No Other Liens. Except for the security interest
granted to the Collateral Agent for the ratable benefit of the Credit Parties
pursuant to this Agreement and the Financing Orders, and the other Liens
permitted to exist on the Collateral by the Credit Agreement, the Intercreditor
Agreement and the Financing Orders, such Grantor owns each item of the
Collateral free and clear of any and all Liens or claims of others. No financing
statement or other public notice with respect to all or any part of the
Collateral is on file or of record in any public office, except such as have
been filed in favor of the Collateral Agent, for the ratable benefit of the
Credit Parties, pursuant to this Agreement or as are permitted by the Credit
Agreement, the Intercreditor Agreement or the Financing Orders. Except as
permitted by the Credit Agreement, the Intercreditor Agreement, the Financing
Orders or hereunder, there is no agreement, order, judgment or decree, and no
Grantor shall enter into any agreement or take any other action, that would
restrict the transferability of any of the Collateral or otherwise impair or
conflict with such Grantor’s obligations or the rights of the Collateral Agent
hereunder. For the avoidance of doubt, it is understood and agreed that any
Grantor may, as part of its business, grant licenses to third parties


14





--------------------------------------------------------------------------------





to use Intellectual Property pursuant to clauses (h) and (j) of the definition
of “Permitted Dispositions” under the Credit Agreement. For the purposes of this
Agreement and the other Loan Documents, such licensing activity shall not
constitute a “Lien” on such Intellectual Property.

4.2    Perfected Liens. The security interests granted pursuant to this
Agreement and pursuant to the applicable Financing Order constitute valid
perfected security interests in all of the Collateral in favor of the Collateral
Agent, for the ratable benefit of the Credit Parties, as collateral security for
such Grantor’s Obligations, enforceable in accordance with the terms hereof
against all creditors of such Grantor and any Persons purporting to purchase any
Collateral from such Grantor having the priority set forth in the Intercreditor
Agreement and the Financing Orders (and subject to Permitted Liens having
priority over the Liens of the Collateral Agent pursuant to applicable law).

4.3    Jurisdiction of Organization. On the date hereof, such Grantor’s
jurisdiction of organization and identification number from the jurisdiction of
organization (if any) are specified on Schedule 3. Such Grantor has furnished to
the Collateral Agent a charter, certificate of incorporation or other formation
document and good standing certificate as of a date which is recent to the date
hereof

4.4    Credit Card Accounts Receivable and Pharmacy Receivables.
(a)    No amount payable to such Grantor under or in connection with any Credit
Card Accounts Receivable or Pharmacy Receivables is evidenced by any Instrument
or Chattel Paper having a face value in excess of $1,000,000 which has not been
delivered to the Applicable Collateral Agent in suitable form for transfer by
delivery or accompanied by duly executed instruments of transfer or assignment
in blank.
(b)    None of the obligors on any Credit Card Accounts Receivable is a
Governmental Authority.
(c)    Each Credit Card Accounts Receivable is a bona fide existing payment
obligation of a credit card payment processor or an issuer of credit cards to a
Grantor resulting from charges by a customer of a Grantor on credit cards issued
by such issuer in connection with the sale of goods by such Grantor, or services
performed by such Grantor, in each case in the ordinary course of its business.
(d)    Each Pharmacy Receivable represents a bona fide existing interest in or
claim relating to a policy of insurance which is a right of a Grantor to payment
of a monetary obligation for healthcare goods sold by such Grantor, or services
provided by such Grantor, in each case in the ordinary course of its business.
(e)    Except as would not be reasonably expected to result in a Material
Adverse Effect, there are no facts, events or occurrences which would impair the
validity of any Credit Card Accounts Receivable or any Pharmacy Receivables, or
tend to reduce the amount payable thereunder from the face amount of the claim
or invoice or statements delivered to the Agent with respect thereto (other than
arising in the ordinary course of business).


15





--------------------------------------------------------------------------------






4.5    Goods and Receivables.
(a)    To the applicable Grantor’s knowledge, each Receivable with a value in
excess of $1,000,000 (i) is the legal, valid and binding obligation of the
Account Debtor in respect thereof, representing an unsatisfied obligation of
such Account Debtor, (ii) is enforceable in accordance with its terms, except to
the extent, in the case of subclause (i) and (ii), that the enforceability
thereof may be limited by the Chapter 11 cases and applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws generally affecting
creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law) and (iii) is not subject to any credits, rights
of recoupment, setoffs or defenses by such Account Debtor (except with respect
to refunds, returns and allowances in the ordinary course of business) and (iv)
is in compliance, in all respects, with all applicable laws, whether federal,
state or local; and
(b)    other than any Inventory or Equipment in transit, all material amounts of
the Equipment and Inventory included in the Collateral are located at the
locations specified in Schedule 5(a), Schedule 5(b), Schedule 5(c) or Schedule
5(d) of the Perfection Certificate.

4.6    Intellectual Property
(a)    Schedule 4(a) hereto sets forth a true and accurate list of all United
States, state and foreign registrations of and applications for Patents,
Trademarks, and Copyrights owned by such Grantor.
(b)    Such Grantor is the sole and exclusive beneficial and record owner of the
entire right, title, and interest in and to the Intellectual Property listed on
Schedule 4(a) hereto. Each Grantor: (i) owns or has the valid right to use all
other Intellectual Property used in or necessary to conduct its business as
currently conducted or to sell the Collateral in the ordinary course, free and
clear of all Liens, except for Permitted Liens; (ii) all registrations and
applications for Copyrights, Patents and Trademarks are standing in the name of
such Grantor and none of the Intellectual Property included in the Collateral
has been licensed by such Grantor to any affiliate or third party, except as
permitted by the Credit Agreement; (iii) the Intellectual Property listed on
Schedule 4(a) and, to such Grantor’s knowledge, the Intellectual Property
licensed pursuant to Intellectual Property Licenses listed on Schedule 7(a),
Schedule 7(b) and Schedule 7(c) of the Perfection Certificate, all other
material Intellectual Property included in the Collateral, is subsisting, in
full force and effect, and such Grantor has performed all acts and has paid all
renewal, maintenance, and other fees and taxes required to maintain each and
every registration and application of Intellectual Property material to its
business as currently conducted and included in the Collateral in full force and
effect; (iv) to such Grantor’s knowledge, the Intellectual Property included in
the Collateral that is material to such Grantor’s business is valid and
enforceable; (v) no holding, decision, or judgment has been rendered in any
action or proceeding before any court or administrative authority, including an
Intellectual Property registry, challenging the validity of such Grantor’s right
to register, or such Grantor’s rights to own or use, any material Intellectual
Property included in the Collateral and no such action or proceeding is pending
or, to such Grantor’s knowledge, threatened, other than routine office actions
in the course of prosecution; (vi) except as would not be material to the
operation of the business as a whole, such Grantor has used proper statutory
notice of registration in connection with its use of registered Trademarks,
Patents, and


16





--------------------------------------------------------------------------------





notice of copyright in connection with the publication of Copyrighted works,
which are material to the business of such Grantor; (vii) such Grantor uses
consistent standards of quality in the manufacture, distribution, and sale of
all products sold and in the provision of all services rendered under or in
connection with the Trademarks included in the Collateral and has taken all
action necessary to insure that all licensees of such Trademarks which are owned
by such Grantor adhere to such Grantor’s standards of quality; (viii) the
conduct of such Grantor’s business does not infringe upon any Intellectual
Property owned or controlled by a third party; (ix) no litigation is pending or
threatened in writing against such Grantor, and no claim has been made in
writing that remains unresolved, that the use of any Intellectual Property owned
or used by such Grantor (or any of its respective licensees) violates the
Intellectual Property rights of any third party in any material respect; (x) no
third party is infringing upon any Intellectual Property owned or used by such
Grantor in any material respects; (xi) no Intellectual Property Licenses,
settlement or consents, covenants not to sue, non-assertion assurances, or
releases have been entered into by such Grantor, or to which such Grantor is
bound, that materially and adversely affect such Grantor’s rights to own or use
any Intellectual Property included in the Collateral or conduct its business;
(xii) such Grantor has not made a previous commitment constituting a present or
future assignment sale, transfer, of any Intellectual Property included in the
Collateral that has not been terminated or released and (xiii) there is no
effective financing statement or other document or instrument now executed, or
on file or recorded in any public office, granting a security interest in or
otherwise encumbering any part of the Intellectual Property included in the
Collateral, other than Permitted Liens and those in favor of the Collateral
Agent.
(c)     Each Grantor shall take all reasonable and necessary steps to maintain
and preserve the benefit of each Trademark License, Copyright License and Patent
License which relates to Intellectual Property to the extent that the use of
such Intellectual Property would be reasonably necessary in connection with the
Collateral Agent’s enforcement of any of its remedies under the Loan Documents.
(d)    Except for consents which have been obtained, such Grantor does not own
any Eligible Inventory which is subject to any Copyright License, Trademark
License or Patent License or other agreement with any third party which would
require any consent of any third party upon sale or disposition of that Eligible
Inventory where such sale or disposition is made pursuant to a
going-out-of-business sale, orderly liquidation or similar sale, in each case,
to the extent such going-out-of-business sale, orderly liquidation or similar
sale is conducted at the Stores, and such Grantor will promptly deliver notice
to the Collateral Agent upon entering into any Copyright License, Trademark
License or Patent License or amendment thereto which would require any such
consent.

4.7    [Intentionally Omitted]

4.8    Pharmaceutical Laws.
(a)    The Grantors have obtained all permits, licenses and other authorizations
which are required with respect to the ownership and operations of their
businesses under any Pharmaceutical Law, except where the failure to obtain such
permits, licenses or other authorizations would not reasonably be expected to
have a Material Adverse Effect.


17





--------------------------------------------------------------------------------





(b)    The Grantors are in compliance with all terms and conditions of all such
permits, licenses, orders and authorizations, and are also in compliance with
all Pharmaceutical Laws, including all other limitations, restrictions,
conditions, standards, prohibitions, requirements, obligations, schedules and
timetables contained in the Pharmaceutical Laws, except where the failure to
comply with such terms, conditions or laws would not reasonably be expected to
have a Material Adverse Effect.
(c)    None of the Grantors have any liabilities, claims against them, and
presently outstanding notices imposed or based upon any provision of any
Pharmaceutical Law, except for such liabilities, claims, citations or notices
which individually or in the aggregate would not reasonably be expected to have
a Material Adverse Effect.

4.9    HIPAA Compliance.
(a)    To the extent that and for so long as a Grantor is a “covered entity”
within the meaning of HIPAA, and except as would not be reasonably expected to
result in a Material Adverse Effect, such Grantor (i) has undertaken or will
promptly undertake all applicable surveys, audits, inventories, reviews,
analyses and/or assessments (including any required risk assessments) of all
areas of its business and operations required by HIPAA and/or that could be
adversely affected by failure of such Grantor to be HIPAA Compliant (as defined
below); (ii) has developed or will promptly develop a detailed plan and time
line for becoming HIPAA Compliant (a “HIPAA Compliance Plan”); and (iii) has
implemented or will implement those provisions of such HIPAA Compliance Plan in
all material respects necessary to ensure that such Grantor is or becomes HIPAA
Compliant.
(b)    For purposes hereof, “HIPAA Compliant” shall mean that a Grantor to the
extent legally required (i) is or will use commercially reasonable efforts to be
in compliance in all material respects with each of the applicable requirements
of the so-called “Administrative Simplification” provisions of HIPAA on and as
of each date that any part thereof, or any final rule or regulation thereunder,
becomes effective in accordance with its or their terms, as the case may be
(each such date, a “HIPAA Compliance Date”) and (ii) is not and could not
reasonably be expected to become, as of any date following any such HIPAA
Compliance Date, the subject of any civil or criminal penalty, process, claim,
action or proceeding, or any administrative or other regulatory review, survey,
process or proceeding (other than routine surveys or reviews conducted by any
government health plan or other accreditation entity) that could result in any
of the foregoing or that has or could reasonably be expected to have a Material
Adverse Effect.

4.10    Compliance with Health Care Laws.
(a)    Except as would not reasonably be expected to result in a Material
Adverse Effect, each Grantor is in compliance with all Health Care Laws,
including all Medicare and Medicaid program rules and regulations applicable to
it. Without limiting the generality of the foregoing, except as would not be
expected to result in a Material Adverse Effect, no Grantor has received notice
of any violation of any provisions of the Medicare and Medicaid Anti-Fraud and
Abuse or Anti-Kickback Amendments of the Social Security Act (presently codified
in Section


18





--------------------------------------------------------------------------------





1128(B)(b) of the Social Security Act) or the Medicare and Medicaid Patient and
Program Protection Act of 1987.
(b)    Except as would not reasonably be expected to result in a Material
Adverse Effect, each Grantor has maintained all records required to be
maintained by the Joint Commission on Accreditation of Healthcare Organizations,
the Food and Drug Administration, Drug Enforcement Agency and State Boards of
Pharmacy and the Federal and State Medicare and Medicaid programs as required by
the Health Care Laws or other applicable law or regulation and each Grantor and
the owners of the facilities and other businesses managed by any Grantor have
all permits, licenses, franchises, certificates and other approvals or
authorizations of Governmental Authority as are required under Health Care Laws
and such insurance laws and regulations, as are applicable thereto.

4.11    Prescription Lists. Except as provided under applicable law, including
any applicable Health Care Laws, Pharmaceutical Laws and privacy laws, and
except as would not be expected to result in a Material Adverse Effect, (i)
there are no limitations or restrictions on the rights of any Grantor to sell,
transfer or otherwise assign any Prescription List to any third party; and (ii)
each Prescription List is in good and marketable condition.

4.12    Certificated Pledged Collateral. Except for those certificates,
agreements or instruments to be delivered pursuant to Schedule 6.01(q) of the
Credit Agreement, all certificates, agreements or instruments representing or
evidencing the Pledged Collateral in existence on the date hereof have been
delivered to the Applicable Collateral Agent in suitable form for transfer by
delivery or accompanied by duly executed instruments of transfer or assignment
in blank and that the Collateral Agent has a perfected security interest therein
(subject only to Permitted Liens) having the priority set forth in the
Intercreditor Agreement and the Financing Orders.

4.13    Uncertificated Pledged Collateral. The Collateral Agent has a perfected
security interest (subject only to Permitted Liens and the Financing Orders) in
all uncertificated Pledged Collateral that is in existence on the date hereof
under the UCC having the priority set forth in the Intercreditor Agreement and
the Financing Orders.

4.14    Instruments and Chattel Paper. Except for those certificates, agreements
or instruments to be delivered pursuant to Schedule 6.01(q) of the Credit
Agreement, each Grantor represents and warrants that all Instruments, Chattel
Paper and Electronic Chattel Paper in listed on Schedule 4(a) of the Perfection
Certificate have been delivered to the Applicable Collateral Agent in suitable
form for transfer by delivery or accompanied by duly executed instruments of
transfer or assignment in blank and that the Collateral Agent has a perfected
security interest therein (subject only to Permitted Liens) having the priority
set forth in the Intercreditor Agreement and the Financing Orders.

4.15    Commercial Tort Claims. As of the date hereof, each Grantor hereby
represents and warrants that it holds no Commercial Tort Claims other than those
listed in Schedule 12 of the Perfection Certificate.

4.16    As-Extracted Collateral; Timber-to-be-Cut. On the date hereof, such
Grantor does not own, or expect to acquire, any property which constitutes, or
would constitute, As-Extracted


19





--------------------------------------------------------------------------------





Collateral or Timber-to-be-Cut. If at any time after the date hereof such
Grantor owns, acquires or obtains rights to any As-Extracted Collateral or
Timber-to-be-Cut, such Grantor shall promptly upon the acquisition or obtaining
thereof furnish the Collateral Agent with written notice thereof (which notice
shall describe in reasonable detail the As-Extracted Collateral and/or
Timber-to-be-Cut and the locations thereof) and shall take all actions as may be
reasonably necessary or deemed desirable by the Collateral Agent to perfect the
security interest of the Collateral Agent therein.

SECTION 5.    COVENANTS
Each Grantor covenants and agrees with the Collateral Agent and the other Credit
Parties that, until the Obligations (other than contingent indemnification
obligations for which no claim shall have then been asserted) shall have been
paid in full, and the Commitments shall have terminated:

5.1    Delivery of Instruments and Chattel Paper. Subject to the Intercreditor
Agreement, if any amount payable under or in connection with any of the
Collateral shall be or become evidenced by any Instrument, Chattel Paper or
transferable records, such Instrument, Chattel Paper or transferable records
shall be promptly (but in any event within 10 Business Days after acquisition
thereof by such Grantor or such longer period as may be agreed to in writing by
the Collateral Agent in its sole discretion) delivered to the Applicable
Collateral Agent, duly indorsed in a manner satisfactory to the Collateral
Agent, to be held as Collateral pursuant to this Agreement.

5.2    Maintenance of Insurance. Such Grantor will maintain insurance as and to
the extent required under the Credit Agreement.

5.3    Maintenance of Perfected Security Interest; Further Documentation.
(a)    Such Grantor shall maintain the security interest created by this
Agreement and the Financing Orders as a perfected security interest having at
least the priority described in Section 4.2 and shall defend such security
interest against the claims and demands of all Persons whomsoever, subject to
the Financing Orders, the Intercreditor Agreement and the rights of such Grantor
under the Loan Documents to dispose of the Collateral.
(b)    At any time and from time to time, upon the written request of the
Collateral Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Collateral Agent
may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including (i) the filing of financing statements, continuation statements and
other documents (including this Agreement) under the Uniform Commercial Code (or
other similar laws) in effect in any jurisdiction with respect to the security
interest created hereby, all in form and substance reasonably satisfactory to
the Collateral Agent and in such offices (including the United States Patent and
Trademark Office and the United States Copyright Office) wherever required by
law to perfect, continue and maintain the validity, enforceability and priority
of the security interest in the Collateral as provided herein, in the
Intercreditor Agreement and the Financing Orders and to preserve the other
rights and interests


20





--------------------------------------------------------------------------------





granted to the Collateral Agent hereunder, as against third parties, with
respect to the Collateral, in each case, to the extent a security interest can
be perfected by such filings and (ii) to the extent applicable, subject to the
Intercreditor Agreement, taking any actions necessary to enable the Applicable
Collateral Agent to obtain “control” (within the meaning of the applicable
Uniform Commercial Code) with respect thereto.
(c)    If any Grantor shall, at any time after the date hereof, obtain any
ownership or other rights in and to any additional Intellectual Property, then
the provisions of this Agreement shall automatically apply thereto and any such
Intellectual Property shall automatically constitute Collateral and shall be
subject to the lien and security interest created by this Agreement and the
Financing Orders, without further action by any party. Each Grantor shall
provide to the Collateral Agent written notice of any such additional
Intellectual Property which is the subject of a registration or application
(including Intellectual Property which was theretofore unregistered and becomes
the subject of a registration or application) and deliver to the Collateral
Agent a Copyright Security Agreement, Patent Security Agreement or Trademark
Security Agreement, as applicable, or such other instrument in form and
substance reasonably acceptable to the Collateral Agent, and undertake the
filing of any instruments or statements as shall be reasonably necessary to
create, record, preserve, protect or perfect the Collateral Agent’s security
interest in such Intellectual Property. Such Grantor shall provide such notice
and deliver the appropriate agreements and make any required filings (i) on a
quarterly basis or such longer period as may be agreed to in writing by the
Collateral Agent in its sole discretion after such Grantor’s acquisition of any
Intellectual Property rights (other than US registered Copyrights) and (ii) on a
monthly basis or such longer period as may be agreed to in writing by the
Collateral Agent in its sole discretion after such Grantor’s acquisition of any
U.S. registered Copyrights. Further, each Grantor authorizes the Collateral
Agent to modify this Agreement by amending Schedule 4 to include any such
after-acquired applications or registrations for Intellectual Property included
in the Collateral (but the failure to so modify such schedule shall not be
deemed to affect the Collateral Agent’s security interest in such Intellectual
Property).

5.4    Changes in Name, etc.. Such Grantor will not, except upon 15 days’ prior
written notice to the Collateral Agent and delivery to the Collateral Agent of
all additional financing statements and other documents reasonably requested by
the Collateral Agent to maintain the validity, perfection and priority of the
security interests provided for herein, change its organizational form from that
of a registered entity to an unregistered entity (or from an unregistered entity
to a registered entity) or change its jurisdiction of organization from that
referred to in Section 4.3. Such Grantor will provide 15 days’ prior written
notice to the Collateral Agent of any change in its name or organizational form
(other than changes in organizational form referred to in the immediately
preceding sentence).

5.5    Delivery of Pledged Collateral. Subject to the Intercreditor Agreement,
each Grantor hereby agrees that all certificates or instruments representing or
evidencing the Pledged Collateral acquired by such Grantor after the date hereof
shall promptly (but in any event within 10 Business Days after acquisition
thereof by such Grantor or such longer period as may be agreed to in writing by
the Collateral Agent in its sole discretion together with a Pledged Collateral
Supplement) be delivered to and held by or on behalf of the Applicable
Collateral Agent pursuant


21





--------------------------------------------------------------------------------





hereto. All certificates or instruments representing or evidencing the Pledged
Collateral shall be in suitable form for transfer by delivery or shall be
accompanied by duly executed instruments of transfer or assignment in blank, all
in form and substance satisfactory to the Collateral Agent. The Collateral Agent
shall have the right, at any time upon the occurrence and during the continuance
of any Event of Default and subject to the Intercreditor Agreement, to endorse,
assign or otherwise transfer to or to register in the name of the Collateral
Agent or any of its nominees or endorse for negotiation any or all of the
Pledged Collateral, without any indication that such Pledged Collateral is
subject to the security interest hereunder. In addition, upon the occurrence and
during the continuance of an Event of Default and subject to the Intercreditor
Agreement, the Applicable Collateral Agent shall have the right at any time to
exchange certificates representing or evidencing Pledged Collateral for
certificates of smaller or larger denominations.

5.6    Perfection of Uncertificated Pledged Collateral. Each Grantor agrees that
after the occurrence and during the continuation of an Event of Default and
subject to the Intercreditor Agreement, upon request of the Collateral Agent to
(i) cause such pledge to be recorded on the equityholder register of the books
of the issuer and give the Applicable Collateral Agent the right to transfer any
Pledged Equity in the pursuit of remedies under the terms hereof and (ii) cause
any Pledged Equity to become certificated (to the extent possible under
applicable law) and delivered to the Applicable Collateral Agent in accordance
with the provisions of Section 5.5.

5.7    Voting Rights Etc.
(a)    So long as no Event of Default shall have occurred and be continuing,
each Grantor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Pledged Equity or any part thereof for any
purpose not inconsistent with the terms or purposes hereof, the Credit
Agreement, the Financing Orders or any other document evidencing the
Obligations.
(b)    So long as no Event of Default shall have occurred and be continuing, the
Collateral Agent shall be deemed without further action or formality to have
granted to each Grantor all necessary consents relating to voting rights and
shall, if necessary, upon written request of any Grantor and at the sole cost
and expense of the Grantors, from time to time execute and deliver (or cause to
be executed and delivered) to such Grantor all such instruments as such Grantor
may reasonably request in order to permit such Grantor to exercise the voting
and other rights which it is entitled to exercise pursuant to Section 5.7(a)(i)
hereof or the Financing Orders and to receive the Distributions which it is
authorized to receive and retain pursuant to Section 5.7(a)(ii) hereof or the
Financing Orders.
(c)    Upon the occurrence and during the continuance of any Event of Default,
all rights of each Grantor to exercise the voting and other consensual rights it
would otherwise be entitled to exercise pursuant to Section 5.7(a)(i) hereof
shall immediately cease, and, subject to the terms of the Intercreditor
Agreement and the Financing Orders, all such rights shall thereupon become
vested in the Applicable Collateral Agent, which shall thereupon have the sole
right to exercise such voting and other consensual rights.


22





--------------------------------------------------------------------------------





(d)    Each Grantor shall, at its sole cost and expense, from time to time
execute and deliver to the Applicable Collateral Agent appropriate instruments
as the Applicable Collateral Agent may reasonably request in order to permit the
Applicable Collateral Agent to exercise the voting and other rights which it may
be entitled to exercise pursuant to Section 5.7(c).
(e)    Except as permitted by the Credit Agreement or the Financing Orders,
without the prior written consent of the Collateral Agent, no Grantor shall take
any action to: (i) permit any issuer of any Pledged Equity that is a Grantor to
issue any additional stock, partnership interests, limited liability company
interests or other equity interests of any nature or to issue securities
convertible into or granting the right of purchase or exchange for any stock or
other equity interest of any nature of such issuer (provided that the foregoing
shall not preclude equity investments in subsidiaries expressly permitted
pursuant to the terms of the Credit Agreement) unless such Grantor shall
promptly notify the Collateral Agent in writing of any such action and, in such
event, shall take all steps necessary or advisable to establish the Applicable
Collateral Agent’s “control” thereof, (ii) permit any issuer of any Pledged
Equity to dispose of all or substantially all of their assets, (iii) (A) waive
any default under or breach of any terms of organizational document relating to
the issuer of any Pledged Equity or waive or amend the terms of any Pledged
Debt, or (B) forgive any material amount owed pursuant to any Pledged Debt, or
(iv) cause any issuer of any Pledged Equity which is not a security (for
purposes of the UCC) on the date hereof to elect or otherwise take any action to
cause such Pledged Equity to be treated as securities for purposes of the UCC.

5.8    Certain Agreements of Grantors As Issuers and Holders of Equity
Interests.
(a)    In the case of each Grantor which is an issuer of Pledged Collateral,
such Grantor agrees to be bound by the terms of this Agreement relating to the
Pledged Collateral issued by it and will comply with such terms insofar as such
terms are applicable to it.
(b)    In the case of each Grantor which is a partner, shareholder or member, as
the case may be, in a partnership, limited liability company or other entity,
such Grantor hereby consents to the extent required by the applicable
organizational document to the pledge by each other Grantor, pursuant to the
terms hereof, of the Pledged Collateral in such partnership, limited liability
company or other entity and, upon the occurrence and during the continuance of
an Event of Default and subject to the Intercreditor Agreement, to the transfer
of such Pledged Collateral to the Applicable Collateral Agent or its nominee and
to the substitution of the Applicable Collateral Agent or its nominee as a
substituted partner, shareholder or member in such partnership, limited
liability company or other entity with all the rights, powers and duties of a
general partner, limited partner, shareholder or member, as the case may be.

5.9    Commercial Tort Claims. If any Grantor shall at any time after the date
hereof hold or acquire a Commercial Tort Claim, such Grantor shall, promptly
following such acquisition, notify the Collateral Agent thereof in a writing
signed by such Grantor and reasonably describing the details thereof and shall
grant to the Collateral Agent in such writing a security interest therein
(subject to Permitted Liens) and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance reasonably
satisfactory to the Collateral Agent.


23





--------------------------------------------------------------------------------






5.10    Securities Accounts. Subject to the Intercreditor Agreement, each
Grantor shall deliver a Securities Account Control Agreement to the Applicable
Collateral Agent within 30 days of the Closing Date with respect to each
Securities Account existing on the Closing Date, and, with respect to any
Securities Account established or acquired after the Closing Date, within 30
days of the date so acquired or established (or such later date as may be agreed
to in writing by the Collateral Agent in its sole discretion). Each Grantor
shall take all actions necessary to establish the Applicable Collateral Agent’s
control of each such Securities Account. Each Grantor shall be the sole account
holder of each Securities Account maintained by it and, subject to the terms of
the Intercreditor Agreement and the Financing Orders, shall not allow any other
Person to have control over a Securities Account or any Property deposited
therein. Each Grantor shall promptly notify the Collateral Agent of any opening
or closing of a Securities Account and will amend Schedule 2(a) of the
Perfection Certificate to reflect same. Notwithstanding any other provisions
contained in any Loan Documents, the Borrower and the other Grantors shall not
open or close any Securities Account during the occurrence of an Event of
Default without the Collateral Agent’s advance written consent.

5.11    Protection and Maintenance of Intellectual Property Collateral. On a
continuing basis, each Grantor shall, at its sole cost and expense:
(a)    promptly following its becoming aware thereof, notify the Collateral
Agent of (i) the institution of any proceeding in any court or administrative
body or in the United States Patent and Trademark Office or the United States
Copyright Office or any foreign counterpart, or any adverse determination in any
such proceeding (other than office actions or other determinations in the
ordinary course of prosecution before the United States Patent and Trademark
Office or the United States Copyright Office or any foreign counterpart),
regarding the validity or enforceability of any material Intellectual Property
included in the Collateral, or such Grantor’s right to register, own or use such
material Intellectual Property; or (ii) any event which may be reasonably
expected to materially and adversely affect the value of any material
Intellectual Property included in the Collateral or the Intellectual Property of
the Grantors, taken as a whole, or the rights and remedies of the Collateral
Agent in relation thereto;
(b)    all reasonable steps, including in the United States Patent and Trademark
Office, the United States Copyright Office and any other governmental authority
located in the United States, or any similar office in any state or other
country or any political subdivision thereof, to maintain the validity and
enforceability of any material registered Intellectual Property (or applications
therefor) included in the Collateral in full force and effect, and not permit to
become abandoned, dedicated to the public, or permitted to lapse any material
Intellectual Property included in the Collateral, except as permitted by the
Credit Agreement;
(c)    pursue the registration and maintenance of each material Patent,
Trademark, or Copyright registration or application of such Grantor included in
the Collateral, including the payment of required fees and taxes, the filing of
responses to office actions issued by the United States Patent and Trademark
Office, the United States Copyright Office or other governmental authorities in
the United States (or any similar office in any other country or any political
subdivision thereof), the filing of applications for renewal or extension, the
filing of


24





--------------------------------------------------------------------------------





affidavits under Sections 8 and 15 of the United States Trademark Act, the
filing of divisional, continuation, continuation-in-part, reissue and renewal
applications or extensions, the payment of maintenance fees and the
participation in interference, reexamination, opposition, cancellation,
infringement and misappropriation proceedings;
(d)    take commercially reasonable action to prosecute infringements, dilutions
and other violations of material Intellectual Property included in the
Collateral, including commencement of a suit, and not settle or compromise any
pending or future litigation or administrative proceeding with respect to any
Intellectual Property included in the Collateral, except as shall be consistent
with commercially reasonable business judgment;
(e)    not license any Intellectual Property included in the Collateral, except
as permitted by the Credit Agreement, or consent to amend any material
Intellectual Property License in a manner that materially and adversely affects
the right of such Grantor to receive payments thereunder, or in any manner that
would materially impair the security interest on the Intellectual Property
included in the Collateral created hereby;
(f)    take all reasonable and necessary steps to maintain and preserve the
benefit of each material Trademark License, Copyright License and Patent License
to the extent that the use of such Intellectual Property would be reasonably
necessary in connection with the Collateral Agent’s enforcement of any of its
remedies under the Loan Documents;
(g)    without limiting the Collateral Agent’s rights and each Grantor’s
obligations under Section 6.7 below, furnish to the Collateral Agent from time
to time upon the Collateral Agent’s request but, in the case of all Intellectual
Property other than U.S. registered Copyrights, not more often than once each
quarter and in the case of U.S. registered Copyrights, not more than once each
month, reasonably detailed statements and amended schedules further identifying
and describing the Intellectual Property included in the Collateral and such
other materials evidencing or reports pertaining to any Intellectual Property
included in the Collateral as the Collateral Agent may reasonably request;
(h)    use proper notice of registration in connection with its use of
registered Trademarks and Patents, and notice of Copyright in connection with
the publication of Copyrights, in each case, to the extent required under
applicable law; and
(i)    maintain the level of quality of products sold and services rendered
under material Trademarks owned by such Grantor at a level at least consistent
with the quality of such products and services as of the date hereof, and
adequately control the quality of goods and services offered by any licensees of
its material Trademarks to maintain such standards.

SECTION 6.    REMEDIAL PROVISIONS

6.1    Certain Matters Relating to Receivables . Subject to the Intercreditor
Agreement, at the Collateral Agent’s request, at any time after the occurrence
and during the continuance of an Event of Default, each Grantor shall deliver to
the Applicable Collateral Agent


25





--------------------------------------------------------------------------------





all original and other documents evidencing, and relating to, the agreements and
transactions which gave rise to any Receivable, including, without limitation,
all original orders, invoices and shipping receipts (and shall deliver copies of
such documents to the Collateral Agent).

6.2    Communications with Obligors; Grantors Remain Liable. (a) The Collateral
Agent in its own name or in the name of others may at any time communicate with
obligors under any Receivable to verify with them to such Collateral Agent’s
satisfaction the existence, amount and terms of any Receivable.
(a)    Upon the request of the Applicable Collateral Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Credit Card Accounts Receivable and the Pharmacy
Receivables that the Credit Card Accounts Receivable and the Pharmacy
Receivables have been assigned to the Applicable Collateral Agent for the
ratable benefit of the Credit Parties and that payments in respect thereof shall
be made directly to the Applicable Collateral Agent.
(b)    Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each of the Receivables to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise thereto. Neither the
Collateral Agent nor any other Credit Party shall have any obligation or
liability under any Receivable (or any agreement giving rise thereto) by reason
of or arising out of this Agreement or the receipt by the Collateral Agent or
any other Credit Party of any payment relating thereto, nor shall the Collateral
Agent or any other Credit Party be obligated in any manner to perform any of the
obligations of any Grantor under or pursuant to any Receivable (or any agreement
giving rise thereto), to make any payment, to make any inquiry as to the nature
or the sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.

6.3    [Intentionally Omitted]

6.4    Application of Proceeds. If an Event of Default shall have occurred and
be continuing, and the Obligations shall have been accelerated, except as
otherwise agreed by all Lenders and subject to the Financing Orders and the
terms of the Intercreditor Agreement, the Agent shall apply all or any part of
Proceeds constituting Collateral, whether or not held in the Agent’s Account,
and any proceeds of the guarantee set forth in Section 2 hereof, in payment of
the Obligations in accordance with Section 7.03 of the Credit Agreement.

6.5    Code and Other Remedies. Subject (i) to the terms of the Interim
Financing Order or, after entry thereof, the Final Financing Order, (ii) the
terms of the Intercreditor Agreement and (iii) to the delivery of any notice
expressly required pursuant to Section 7.02 of the Credit Agreement and the
expiry of any notice period applicable to the exercise of such right or remedy:
(a)    If an Event of Default shall occur and be continuing, the Collateral
Agent, on behalf of the Credit Parties, may (and at the direction of the
Required Lenders shall)


26





--------------------------------------------------------------------------------





exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the New York UCC or any other applicable law. Without limiting the generality of
the foregoing, the Collateral Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may (and at the direction of the Required Lenders shall) in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of the Collateral Agent or any Credit Party or elsewhere upon
such terms and conditions as it may deem advisable and at such prices as it may
deem best, for cash or on credit or for future delivery without assumption of
any credit risk. Each purchaser at any such sale shall hold the property sold
absolutely, free from any claim or right on the part of any Grantor. Subject to
any applicable provisions of the Financing Orders and the terms of the
Intercreditor Agreement, the Collateral Agent or any other Credit Party shall
have the right upon any such public sale or sales, and, to the extent permitted
by law, upon any such private sale or sales, to purchase the whole or any part
of the Collateral so sold, free of any right or equity of redemption, stay,
valuation or appraisal on the part of any Grantor, which right or equity is
hereby waived and released, and may credit against the purchase price the amount
of any claim then due and payable from any Grantor on account of the Obligations
owed to the Collateral Agent or any other Credit Party, and the Collateral Agent
or such other Credit Party may, upon compliance with the terms of sale, hold,
retain and dispose of such property without further accountability to any
Grantor therefor. Each Grantor further agrees, at the Collateral Agent’s
request, to assemble the Collateral and make it available to the Collateral
Agent at the Grantor’s sole risk and expense, at places which the Collateral
Agent shall reasonably select, whether at such Grantor’s premises or elsewhere.
The Collateral Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 6.5, after deducting all reasonable costs and expenses
of every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Collateral Agent and the other Credit Parties hereunder,
including reasonable attorneys’ fees and disbursements, to the payment in whole
or in part of the Obligations, in the order set forth in Section 6.4, and only
after such application and after the payment by the Collateral Agent of any
other amount required by any provision of law, including Section 9¬615(a)(3) of
the New York UCC, need the Collateral Agent account for the surplus, if any, to
any Grantor. To the extent permitted by applicable law, each Grantor waives all
claims, damages and demands it may acquire against the Collateral Agent or any
other Credit Party arising out of the exercise by them of any rights hereunder.
If any notice of a proposed sale or other disposition of Collateral shall be
required by law, such notice shall be deemed reasonable and proper if given at
least 10 days before such sale or other disposition. The Collateral Agent shall
not be obligated to make any sale or other disposition of any Collateral if it
shall determine not to do so, regardless of the fact that notice of sale or
other disposition of such Collateral shall have been given. The Collateral Agent
may, without notice or publication, adjourn any public or private sale or cause
the same to be adjourned from time to time by announcement at the time and place
fixed for sale, and such sale may, without further notice, be made at the time
and place to which the same was so adjourned. Any public sale shall be held at


27





--------------------------------------------------------------------------------





such time or times within ordinary business hours and at such place or places as
the Collateral Agent may fix and state in the notice of such sale. If any of the
Collateral is sold, leased, or otherwise disposed of by the Collateral Agent on
credit, the Obligations shall not be deemed to have been reduced as a result
thereof unless and until payment is finally received thereon by the Collateral
Agent.
(b)    If an Event of Default shall occur and be continuing, with respect to any
Collateral consisting of Inventory, the Collateral Agent may, subject to the
Financing Orders and the terms of the Intercreditor Agreement, conduct one or
more going out of business sales, in the Collateral Agent’s own right or by one
or more Agent Professionals. Such sale(s) may be conducted upon any premises
owned, leased, or occupied by any Grantor. The Collateral Agent and any such
Agent Professional in conjunction with any such sale, may augment the Inventory
with other goods (all of which other goods shall remain the sole property of the
Collateral Agent or such Agent Professional). Any amounts realized from the sale
of such goods which constitute augmentations to the Inventory (net of an
allocable share of the costs and expenses incurred in their disposition) shall
be the sole property of the Collateral Agent or such Agent Professional and
neither any Grantor nor any Person claiming under or in right of any Grantor
shall have any interest therein. Each purchaser at any such going out of
business sale shall hold the property sold absolutely, free from any claim or
right on the part of any Grantor.
(c)    If an Event of Default shall occur and be continuing, with respect to any
Collateral consisting of Accounts, the Collateral Agent may, subject to the
Financing Orders and the terms of the Intercreditor Agreement: (i) demand,
collect and receive any amounts relating thereto, as the Collateral Agent may
reasonably determine; (ii) commence and prosecute any actions in any court for
the purposes of collecting any such Accounts and enforcing any other rights in
respect thereof; (iii) defend, settle or compromise any action brought and, in
connection therewith, give such discharges or releases as the Collateral Agent
may reasonably deem appropriate; (iv) without limiting the Collateral Agent’s
rights set forth in Section 7.1, receive, open and dispose of mail addressed to
any Grantor and endorse checks, notes, drafts, acceptances, money orders, bills
of lading, warehouse receipts or other instruments or documents evidencing
payment, shipment or storage of the goods giving rise to such Accounts or
securing or relating to such Accounts, on behalf of and in the name of such
Grantor; and (v) sell, assign, transfer, make any agreement in respect of, or
otherwise deal with or exercise rights in respect of, any such Accounts or the
goods or services which have given rise thereto, as fully and completely as
though the Collateral Agent were the absolute owner thereof for all purposes.
(d)    If an Event of Default shall occur and be continuing, with or without
legal process and with or without prior notice or demand for performance, the
Collateral Agent may, subject to the Financing Orders and the terms of the
Intercreditor Agreement, enter upon, occupy, and use any premises owned or
occupied by each Grantor. The Collateral Agent shall not be required to remove
any of the Collateral from any such premises upon the Collateral Agent taking
possession thereof, and may render any Collateral unusable to the Grantors. In
no event shall the Collateral Agent be liable to any Grantor for use or
occupancy by the Collateral Agent of any premises pursuant to this Section 6.5,
nor for any charge (such as wages for the Grantors’ employees


28





--------------------------------------------------------------------------------





and utilities) reasonably incurred in connection with the Collateral Agent’s
exercise of the Collateral Agent’s rights and remedies hereunder.
(e)    For purposes of this Section 6.5, a written and fully executed agreement
to purchase the Collateral or any portion thereof shall be treated as a sale
thereof. The Collateral Agent shall be free to carry out such sale pursuant to
such agreement and no Grantor shall be entitled to the return of the Collateral
or any portion thereof subject thereto, notwithstanding the fact that after the
Collateral Agent shall have entered into such an agreement all Events of Default
shall have been remedied and the Obligations paid in full.
(f)    To the extent permitted by applicable law and the Financing Orders, each
Grantor hereby waives all rights of redemption, stay, valuation and appraisal
which such Grantor now has or may at any time in the future have under any rule
of law or statute now existing or hereafter enacted.

6.6    Deficiency. Subject to the Financing Orders and the terms of the
Intercreditor Agreement, each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of the Collateral are insufficient
to pay its Obligations and the fees and disbursements of any attorneys employed
by the Collateral Agent or any other Credit Party to collect such deficiency.

6.7    Grant of License in Intellectual Property, Software and other Assets. The
Agent and the Collateral Agent are hereby granted an irrevocable, non-exclusive
license or other right to use, license or sub-license (without payment of
royalty or other compensation to any Person) any or all Intellectual Property,
computer hardware and software, trade secrets, brochures, customer lists,
promotional and advertising materials, labels, packaging materials and other
Property owned by any Loan Party, in advertising for sale, marketing, selling,
collecting, completing manufacture of, or otherwise exercising any rights or
remedies with respect to, any Collateral in each case after the occurrence, and
solely during the continuance, of an Event of Default. To the extent the Loan
Parties may lawfully do so, if an Event of Default shall occur and be
continuing, the Agent and the Collateral Agent (together with their respective
agents, representatives and designees) are hereby granted a non-exclusive right
to have access to, and a rent-free right to use, any and all owned or leased
locations (including, without limitation, warehouse locations, distribution
centers and Store locations) for the purpose of arranging for and effecting the
sale or disposition of Collateral, including the production, completion,
packaging and other preparation of such Collateral for sale or disposition (it
being understood and agreed that the Agent and its representatives (and persons
employed on their behalf), may continue to operate, service, maintain, process
and sell the Collateral, as well as to engage in bulk sales of Collateral). Upon
the occurrence and during the continuance of an Event of Default and the
exercise by the Agent, the Collateral Agent or Lenders of their rights and
remedies under this Loan Agreement and the other Loan Documents, the Loan
Parties shall assist the Agent, the Collateral Agent and Lenders in effecting a
sale or other disposition of the Collateral upon such terms as are reasonably
acceptable to the Agent.

SECTION 7.    THE COLLATERAL AGENT


29





--------------------------------------------------------------------------------






7.1    Collateral Agent’s Appointment as Attorney-in-Fact, etc.
(a)    Each Grantor hereby irrevocably constitutes and appoints the Collateral
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, and, without limiting the generality of the foregoing, each
Grantor hereby gives the Collateral Agent the power and right, on behalf of such
Grantor, without notice to or assent by such Grantor, to do any or all of the
following (in each case, subject to the Financing Orders and the terms of the
Intercreditor Agreement):
(i)    in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivables or with
respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Collateral Agent for the purpose of collecting any and all such moneys due under
any Receivables or with respect to any other Collateral whenever payable;
(ii)    pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;
(iii)    execute, in connection with any sale provided for in Section 6.5, any
indorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral; and
(iv)    (1) direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Agent, or as the Collateral Agent shall direct; (2) ask or demand for,
collect, and receive payment of and receipt for, any and all moneys, claims and
other amounts due or to become due at any time in respect of or arising out of
any Collateral; (3) sign and indorse any invoices, freight or express bills,
bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, notices and other documents in connection with any
of the Collateral; (4) commence and prosecute any suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect the
Collateral or any portion thereof and to enforce any other right in respect of
any Collateral; (5) defend any suit, action or proceeding brought against such
Grantor with respect to any Collateral; (6) settle, compromise or adjust any
such suit, action or proceeding and, in connection therewith, give such
discharges or releases as the Collateral Agent may deem appropriate; and (7)
generally, sell, transfer, pledge and make any agreement with


30





--------------------------------------------------------------------------------





respect to or otherwise deal with any of the Collateral as fully and completely
as though the Collateral Agent were the absolute owner thereof for all purposes,
and do, at the Collateral Agent’s option and such Grantor’s expense, at any
time, or from time to time, all acts and things which the Collateral Agent deems
necessary to protect, preserve or realize upon the Collateral and the Collateral
Agent’s and the other Credit Parties’ security interests therein and to effect
the intent of this Agreement and the Financing Orders, all as fully and
effectively as such Grantor might do.
Anything in this Section 7.1(a) to the contrary notwithstanding, the Collateral
Agent agree that they will not exercise any rights under the power of attorney
provided for in this Section 7.1(a) unless an Event of Default shall have
occurred and be continuing.
(b)    If any Grantor fails to perform or comply with any of its agreements
contained herein, the Collateral Agent, at their option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.
(c)    Without limitation to the Collateral Agent’s or any other Credit Party’s
rights to payment, reimbursement or indemnification under any other Loan
Document but subject in all respects to the Financing Orders and the terms of
the Intercreditor Agreement, the expenses of the Collateral Agent incurred in
connection with actions undertaken as provided in Sections 7.1 and 8.4, together
with interest thereon at a rate per annum equal to the highest rate per annum at
which interest would then be payable on any category of past due Base Rate
Advances made by the Lenders under the Credit Agreement, from the date of
payment by the Collateral Agent to the date reimbursed by the relevant Grantor,
shall be payable by such Grantor to the Collateral Agent on demand.
(d)    Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

7.2    Duty of the Collateral Agent. The Collateral Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the New York UCC or otherwise, shall
be to deal with it in the same manner as the Collateral Agent deals with similar
property for its own account. Neither the Collateral Agent nor any other Credit
Party nor any of their respective officers, directors, employees or agents shall
be liable for failure to demand, collect or realize upon any of the Collateral
or for any delay in doing so or shall be under any obligation to sell or
otherwise dispose of any Collateral upon the request of any Grantor or any other
Person or to take any other action whatsoever with regard to the Collateral or
any part thereof. The powers conferred on the Collateral Agent and the other
Credit Parties hereunder are solely to protect the Collateral Agent’s and the
other Credit Parties’ interests in the Collateral and shall not impose any duty
upon the Collateral Agent or any other Credit Party to exercise any such powers.
The Collateral Agent and the other Credit Parties shall be accountable only for
amounts that they actually receive as a result of the exercise of such powers,
and neither they nor any of their officers, directors, employees or agents shall
be responsible to any Grantor


31





--------------------------------------------------------------------------------





for any act or failure to act hereunder, except for their own gross negligence
or willful misconduct, as determined by a final and non-appealable judgment of a
court of competent jurisdiction.

7.3    Execution of Financing Statements and Intellectual Property Security
Agreements.
(a)    Each Grantor authorizes the Collateral Agent to file or record financing
statements and other filing or recording documents or instruments with respect
to the Collateral without the signature of such Grantor in such form and in such
offices as the Collateral Agent (and all officers, employees, agents or counsel
designated by the Collateral Agent) determine appropriate to perfect the
security interests of the Collateral Agent under this Agreement. Each Grantor
hereby ratifies and authorizes the filing by the Collateral Agent of any
financing statement with respect to the Collateral made prior to the date
hereof. For the avoidance of doubt, upon the entry by the Bankruptcy Court of
the Financing Orders, all Liens created by the Security Documents in favor of
the Collateral Agent shall be perfected as set forth in such Financing Order,
notwithstanding any failure to make (or the terms of) any filings in any
jurisdiction.
(b)    Each Grantor authorizes the Collateral Agent to execute on its own behalf
and on the Grantor’s behalf pursuant to the power of attorney set forth in
Section 7.1, and/or to file filings with the United States Patent and Trademark
Office or United States Copyright Office (or any successor office or any similar
office in any state, political subdivision or other country), as applicable,
including in the form of the Copyright Security Agreement, the Patent Security
Agreement and the Trademark Security Agreement in the forms attached as Exhibits
A, B and C hereto, as applicable, or other similar documents, and to take such
other actions as may be necessary or advisable for the purpose of perfecting,
recording, confirming, continuing, enforcing or protecting the security interest
granted by such Grantor hereunder, without the signature of such Grantor, and
naming such Grantor, as debtor, and the Collateral Agent, as secured party.

7.4    Authority of the Collateral Agent.Each Grantor acknowledges that the
rights and responsibilities of the Collateral Agent under this Agreement with
respect to any action taken by the Collateral Agent or the exercise or
non-exercise by the Collateral Agent of any request, judgment or other right or
remedy provided for herein or resulting or arising out of this Agreement shall,
as between the Collateral Agent and the other Credit Parties, be governed by the
Credit Agreement and by such other agreements with respect thereto as may exist
from time to time among them, but, as between the Collateral Agent and the
Grantors, the Collateral Agent shall be conclusively presumed to be acting as
agent for the Credit Parties with full and valid authority so to act or refrain
from acting, and no Grantor shall be under any obligation, or entitlement, to
make any inquiry respecting such authority.

SECTION 8.    MISCELLANEOUS

8.1    Amendments in Writing. Subject to the approval of the Bankruptcy Court
(to the extent required pursuant to the Financing Orders), no amendment,
modification or waiver of any provision hereof, and no consent to any departure
by any Grantor therefrom shall be effective


32





--------------------------------------------------------------------------------





(i) unless the same shall be made in accordance with the terms of the Credit
Agreement and (ii) in writing signed by the Collateral Agent and the Borrowers.
 

8.2    Notices. All notices, requests and demands to or upon the Collateral
Agent or any Grantor hereunder shall be effected in the manner provided for in
Section 9.02 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Grantor shall be addressed to such Grantor at its notice
address set forth on Schedule 1.

8.3    No Waiver by Course of Conduct Cumulative Remedies. Neither the
Collateral Agent nor any other Credit Party shall by any act (except by a
written instrument pursuant to Section 8.1), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default. No failure to exercise, nor any
delay in exercising, on the part of the Collateral Agent or any other Credit
Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Collateral Agent or any
other Credit Party of any right or remedy hereunder on any one occasion shall
not be construed as a bar to any right or remedy which the Collateral Agent or
such other Credit Party would otherwise have on any future occasion. The rights
and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any other rights or remedies provided by
law.

8.4    Enforcement Expenses; Indemnification. Without limitation to the
Collateral Agent’s or any other Credit Party’s rights to payment, reimbursement
or indemnification under any other Loan Document or the Financing Orders:
(a)    each Grantor jointly and severally agrees to pay or reimburse the
Collateral Agent and the other Credit Parties for all their costs and expenses
incurred in collecting against any Grantor under the guarantee contained in
Section 2 or otherwise enforcing or preserving any rights under this Agreement
and the other Loan Documents, including the fees and disbursements of the Credit
Parties’ counsel in accordance with the terms of the Credit Agreement and the
Financing Orders;
(b)    each Grantor agrees to pay, and to save the Collateral Agent and the
other Credit Parties harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement and the other Loan Documents;
(c)    each Grantor agrees to pay, and to save the Collateral Agent and the
other Credit Parties harmless from, any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance and administration of this Agreement and the
other Loan Documents to the extent the Borrowers would be required to do so
pursuant to Section 9.04 of the Credit Agreement or the Financing Orders; and


33





--------------------------------------------------------------------------------





(d)    to the fullest extent permitted by applicable Law, no Grantor shall
assert, and each Grantor hereby waives, any claim against the Collateral Agent
and the other Credit Parties, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, or the
transactions contemplated hereby or thereby. Neither the Collateral Agent nor
any other Credit Party shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by the Collateral Agent or other Credit Party through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of the Collateral Agent or other
Credit Party as determined by a final and non-appealable judgment of a court of
competent jurisdiction.
(e)    The agreements in this Section 8.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents, the termination of the Commitments, the release of the
Collateral from the Liens created hereby and the termination of this Agreement.

8.5    Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Collateral Agent and the other Credit Parties and their successors and assigns;
provided that no Grantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Collateral Agent.

8.6    Set-Off. Subject to the Bankruptcy Code and the Financing Orders, each
Grantor hereby irrevocably authorizes the Collateral Agent and each of the other
Credit Parties at any time and from time to time while an Event of Default shall
have occurred and be continuing, without notice to such Grantor or any other
Grantor, any such notice being expressly waived by each Grantor, to set-off and
appropriate and apply any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, at any time held or owing by the Collateral Agent or other Credit
Party to or for the credit or the account of such Grantor, or any part thereof
in such amounts as the Collateral Agent or other Credit Party may elect, against
and on account of the obligations and liabilities of such Grantor to the
Collateral Agent or other Credit Party hereunder and claims of every nature and
description of the Collateral Agent or other Credit Party against such Grantor,
in any currency, whether arising hereunder, under the Credit Agreement, any
other Loan Document, or otherwise, as the Collateral Agent or other Credit Party
may elect, whether or not the Collateral Agent or any other Credit Party has
made any demand for payment. The Collateral Agent or Credit Party shall notify
such Grantor promptly of any such set-off and the application made by the
Collateral Agent or other Credit Party of the proceeds thereof, provided that
the failure to give such notice shall not affect the validity of such set-off
and application. The rights of the Collateral Agent and the other Credit Parties
under this Section 8.6 are in addition to other rights and remedies (including
other rights of set-off) which the Collateral Agent and the other Credit Parties
may have.


34





--------------------------------------------------------------------------------






8.7    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by telecopier or electronic
mail of “PDF” file shall be effective as delivery of a manually executed
counterpart of this Agreement.

8.8    Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.9    Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

8.10    Integration. This Agreement and the other Loan Documents represent the
agreement of the Grantors, the Collateral Agent and the other Credit Parties
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Collateral Agent or
the other Credit Parties relative to subject matter hereof and thereof not
expressly set forth or referred to herein or in the other Loan Documents.

8.11    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (AND, TO THE
EXTENT APPLICABLE, THE BANKRUPTCY CODE), WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW BUT INCLUDING SECTIONS 5-1401 and 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW.

8.12    [Intentionally Omitted]

8.13    Acknowledgements. Each Grantor hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents to which it is a party;
(b)    neither the Collateral Agent nor any other Credit Party has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement, any of the other Loan Documents, and the relationship between
the Grantors, on the one hand, and the Collateral Agent and the other Credit
Parties, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and
(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Credit Parties or among the Grantors and the Credit Parties.


35





--------------------------------------------------------------------------------






8.14    Additional Grantors. Each Subsidiary of the Borrowers that is required
to become a party to this Agreement pursuant to Section 6.01(i) of the Credit
Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto.

8.15    Releases. (a) This Agreement, the Lien in favor of the Collateral Agent
(for the benefit of the Credit Parties) and all other security interests granted
hereby shall terminate with respect to all Obligations at such time as the Term
Loan and all other Obligations shall have been paid in full in cash and the
Commitments have been terminated, the Collateral shall be released from the
Liens created by the Security Documents, and the Security Documents and all
obligations (other than those expressly stated to survive such termination) of
the Collateral Agent and each Loan Party under the Security Documents shall
terminate, all without delivery of any instrument or performance of any act by
any Person. At the request and sole expense of any Grantor following any such
termination, the Collateral Agent shall deliver to such Grantor any Collateral
held by the Collateral Agent hereunder, and execute and deliver to such Grantor
such documents as such Grantor shall reasonably request to evidence such
termination.
(a)    If any of the Collateral shall be sold, transferred or otherwise disposed
of by any Grantor in connection with a Permitted Disposition, the Collateral
Agent hereby agrees to take any action requested by the Borrowers pursuant to
Section 9.13(a) of the Credit Agreement.

8.16    Jurisdiction, Etc.
Section 9.11 of the Credit Agreement is hereby incorporated by reference and
shall apply as if fully set forth herein, mutatis mutandis.

8.17    WAIVER OF JURY TRIAL. EACH GRANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE ACTIONS OF THE
AGENT, THE COLLATERAL AGENT OR ANY LENDER IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF.

8.18    [Intentionally Omitted].

8.19    Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the Liens and security interests granted to the Collateral Agent
pursuant to this Agreement and the Financing Orders and the exercise of any
right or remedy by the Collateral Agent hereunder are subject to the provisions
of the Intercreditor Agreement. In the event of any conflict between the terms
of the Intercreditor Agreement and the terms of this Agreement, the terms of the
Intercreditor Agreement shall control.

8.20    Financing Orders. Notwithstanding anything herein to the contrary, the
provisions of this Agreement are subject to the provisions of the Financing
Orders, in all respects.


36





--------------------------------------------------------------------------------





If any provision in this Agreement conflicts with any provision in the Financing
Orders, the provisions in the applicable Financing Order shall control.
[Remainder of page intentionally left blank]






37





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.
Grantors:

SEARS ROEBUCK ACCEPTANCE CORP.

By:     /s/ Robert A. Riecker
Name: Robert A. Riecker
Title: Chief Financial Officer
KMART CORPORATION

By:     /s/ Robert A. Riecker
Name: Robert A. Riecker
Title: Chief Financial Officer
SEARS HOLDINGS CORPORATION

By:     /s/ Robert A. Riecker
Name: Robert A. Riecker
Title: Chief Financial Officer    
A&E FACTORY SERVICE, LLC            
A&E HOME DELIVERY, LLC             
A&E LAWN & GARDEN, LLC
A&E SIGNATURE SERVICE, LLC
PRIVATE BRANDS, LTD.
SEARS BRANDS MANAGEMENT CORPORATION


[Signature Page to Junior DIP Guarantee and Collateral Agreement]

--------------------------------------------------------------------------------





SEARS PROTECTION COMPANY        
SEARS PROTECTION COMPANY (FLORIDA), L.L.C.
SEARS, ROEBUCK DE PUERTO RICO, INC.
KLC, INC.
KMART OF MICHIGAN, INC.
By:    /s/ Robert A. Riecker
Name: Robert A. Riecker
Title: Vice President
CALIFORNIA BUILDER APPLIANCES, INC.
FLORIDA BUILDER APPLIANCES, INC.
KMART HOLDING CORPORATION
KMART OPERATIONS LLC
SEARS OPERATIONS LLC
SEARS, ROEBUCK AND CO.
By:     /s/ Robert A. Riecker
Name:    Robert A. Riecker
Title: Chief Financial Officer




[Signature Page to Junior DIP Guarantee and Collateral Agreement]

--------------------------------------------------------------------------------







SEARS HOLDINGS MANAGEMENT CORPORATION
SEARS HOME IMPROVEMENT PRODUCTS, INC.
SOE, INC.
STARWEST, LLC
By:     /s/ Robert A. Riecker
Name:    Robert A. Riecker
Title: President
KMART OF WASHINGTON LLC KMART STORES OF ILLINOIS LLC KMART STORES OF TEXAS LLC
MYGOFER LLC By: Kmart Corporation, its Member
By:     /s/ Robert A. Riecker
Name:    Robert A. Riecker
Title: Chief Financial Officer
KMART.COM LLC By: BlueLight.com, Inc., its Member
By:     /s/ Robert A. Riecker
Name:    Robert A. Riecker
Title: Vice President
FBA HOLDINGS, INC.
By:     /s/ Robert A. Riecker
Name:    Robert A. Riecker
Title: Chief Financial Officer


[Signature Page to Junior DIP Guarantee and Collateral Agreement]

--------------------------------------------------------------------------------







INNOVEL SOLUTIONS, INC.
By:     /s/ Robert A. Riecker
Name:    Robert A. Riecker
Title: Chief Financial Officer
MAXSERV, INC.
By:     /s/ Robert A. Riecker
Name:    Robert A. Riecker
Title: Vice President
SEARS DEVELOPMENT CO.
By:     /s/ Robert A. Riecker
Name:    Robert A. Riecker
Title: President
BIG BEAVER OF FLORIDA DEVELOPMENT, LLC
By:     /s/ Robert A. Riecker
Name:    Robert A. Riecker
Title: President
KBL HOLDINGS, INC.
By:     /s/ Robert A. Riecker
Name:    Robert A. Riecker
Title: Vice President
SEARS BRAND BUSINESS UNIT CORPORATION


[Signature Page to Junior DIP Guarantee and Collateral Agreement]

--------------------------------------------------------------------------------





By:     /s/ Robert A. Riecker
Name:    Robert A. Riecker
Title: Vice President
SHC DESERT SPRINGS, LLC By: Kmart Corporation, its Member
By:     /s/ Robert A. Riecker
Name:    Robert A. Riecker
Title: Chief Financial Officer
STI MERCHANDISING, INC.
By:     /s/ Robert A. Riecker
Name:    Robert A. Riecker
Title: President
TROY COOLIDGE NO. 13, LLC By: Kmart Corporation, its Member
By:     /s/ Robert A. Riecker
Name:    Robert A. Riecker
Title: Chief Financial Officer
BLUELIGHT.COM, INC.
By:     /s/ Robert A. Riecker
Name:    Robert A. Riecker
Title: Vice President
SEARS BRANDS, L.L.C.
By:     /s/ Robert A. Riecker
Name:    Robert A. Riecker
Title: Vice President
SEARS BUYING SERVICES, INC.


[Signature Page to Junior DIP Guarantee and Collateral Agreement]

--------------------------------------------------------------------------------





By:     /s/ Robert A. Riecker
Name:    Robert A. Riecker
Title: President
SERVICELIVE, INC.
By:     /s/ Robert A. Riecker
Name:    Robert A. Riecker
Title: Chief Financial Officer
SEARS HOME & BUSINESS FRANCHISES, INC.
By:     /s/ Robert A. Riecker
Name:    Robert A. Riecker
Title: Vice President
SEARS HOLDINGS PUBLISHING COMPANY, LLC
By:     /s/ Robert A. Riecker
Name:    Robert A. Riecker
Title: Vice President
SEARS PROCUREMENT SERVICES, INC.
By:     /s/ Robert A. Riecker
Name:    Robert A. Riecker
Title: Vice President
SEARS PROTECTION COMPANY (PR) INC.
By:     /s/ Robert A. Riecker
Name:    Robert A. Riecker
Title: Vice President


[Signature Page to Junior DIP Guarantee and Collateral Agreement]

--------------------------------------------------------------------------------









SHC LICENSED BUSINESS LLC By: Sears Holdings Corporation, its Member
By:     /s/ Robert A. Riecker
Name:    Robert A. Riecker
Title: Chief Financial Officer
SHC PROMOTIONS LLC
By:     /s/ Robert A. Riecker
Name:    Robert A. Riecker
Title: Chief Financial Officer
SYW RELAY LLC By: Sears, Roebuck and Co., its Member
By:     /s/ Robert A. Riecker
Name:    Robert A. Riecker
Title: Chief Financial Officer
SEARS INSURANCE SERVICES, L.L.C.
By:     /s/ Robert A. Riecker
Name:    Robert A. Riecker
Title: Chief Financial Officer
WALLY LABS LLC
By:     /s/ Robert A. Riecker
Name:    Robert A. Riecker
Title: Vice President




[Signature Page to Junior DIP Guarantee and Collateral Agreement]

--------------------------------------------------------------------------------









CANTOR FITZGERALD SECURITIES,
as Collateral Agent
By:     /s/ James Buccola
Name: James Buccola
Title: Head of Fixed Income






[Signature Page to Junior DIP Guarantee and Collateral Agreement]

--------------------------------------------------------------------------------






Schedule 1
GRANTORS AND NOTICE ADDRESSES OF GRANTORS
Grantor
Notice Address
 
 










--------------------------------------------------------------------------------






Schedule 2
[Reserved]











--------------------------------------------------------------------------------






Schedule 3
LOCATION OF JURISDICTION OF ORGANIZATION
Grantor
Jurisdiction of
Identification
Organization
Number










--------------------------------------------------------------------------------





Schedule 4


INTELLECTUAL PROPERTY SCHEDULES
Section 4(a)
Intellectual Property





--------------------------------------------------------------------------------






Schedule 5


PLEDGED EQUITY
ISSUER
RECORD OWNER
CERTIFICATE
NO(S).
NUMBER OF SHARES
OR
INTERESTS
PERCENTAGE OF
ALL ISSUED CAPITAL
OR OTHER EQUITY INTERESTS OF ISSUER
% PLEDGED
REQUIRED TO BE DELIVERED (Yes, or reason for exclusion)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



PLEDGED DEBT
Grantor
Issuer
Original Principal Amount
Outstanding Principal Balance
Issue Date
Maturity Date
REQUIRED TO BE DELIVERED (Yes, or reason for exclusion)
 
 
 
 
 
 
 






--------------------------------------------------------------------------------







Annex 1
FORM OF ASSUMPTION AGREEMENT
ASSUMPTION AGREEMENT, dated as of [            , 20__], made by [_] (the
“Additional Grantor”) in favor of Cantor Fitzgerald Securities, as the
Collateral Agent (in such capacity and together with its successors and assigns,
the “Collateral Agent”), for the banks and other financial institutions or
entities (the “Lenders”) parties to the Credit Agreement referred to below. All
capitalized terms not defined herein shall have the meaning ascribed to them in
such Credit Agreement.
W I T N E S S E T H:
WHEREAS, Sears Holdings Corporation, a Delaware corporation and a debtor and
debtor-in-possession (“Holdings”), Sears Roebuck Acceptance Corp., a Delaware
corporation and a debtor and debtor-in-possession (“SRAC”), Kmart Corporation, a
Michigan corporation and a debtor and debtor-in-possession (“Kmart Corp.”; Kmart
Corp. together with SRAC, the “Borrowers”), the Lenders, Cantor Fitzgerald
Securities, as administrative agent and the Collateral Agent, among others, have
entered into a certain Superpriority Junior Secured Debtor-In-Possession Credit
Agreement, dated as of November 29, 2018 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”);
WHEREAS, in connection with the Credit Agreement, Holdings, the Borrowers and
certain of their Affiliates (other than the Additional Grantor) have entered
into a certain Debtor-In-Possession Guarantee and Collateral Agreement, dated as
of November 29, 2018 (as amended, supplemented or otherwise modified from time
to time, the “Guarantee and Collateral Agreement”), in favor of the Collateral
Agent for the benefit of the Lenders;
WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and
WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;
NOW, THEREFORE, IT IS AGREED:
1.Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.14 of the
Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee and
Collateral Agreement as a Grantor thereunder with the same force and effect as
if originally named therein as a Grantor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
Grantor thereunder. The information set forth in Annex 1-A hereto is hereby
added to the information set forth in the Schedules to the Guarantee and
Collateral Agreement. The Additional Grantor hereby represents and warrants that
each of the representations and warranties





--------------------------------------------------------------------------------





contained in Section 4 of the Guarantee and Collateral Agreement is true and
correct on and as the date hereof (after giving effect to this Assumption
Agreement) as if made on and as of such date.
2.     Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
(AND, TO THE EXTENT APPLICABLE, THE BANKRUPTCY CODE), WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW BUT INCLUDING SECTIONS 5-1401 and 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW.
[Remainder of Page intentionally left blank]
IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.
[ADDITIONAL GRANTOR]
By:             
Name:
Title:













--------------------------------------------------------------------------------






Annex 1-A to Assumption Agreement


Supplement to Schedule 1


Supplement to Schedule 2


Supplement to Schedule 3


Supplement to Schedule 4


Supplement to Schedule 5







--------------------------------------------------------------------------------





EXHIBIT A

TRADEMARK SECURITY AGREEMENT
This TRADEMARK SECURITY AGREEMENT, dated as of [l] (“Trademark Security
Agreement”), by [GRANTOR] and [GRANTOR] (individually, a “Grantor”, and,
collectively, the “Grantors”), is in favor of Cantor Fitzgerald Securities in
its capacity as the Collateral Agent (in such capacity and together with its
successors and assigns, the “Assignee”).
W I T N E S S E T H:
WHEREAS, the Grantors are party to a Debtor-In-Possession Guarantee and
Collateral Agreement of even date herewith (as amended, supplemented, restated
or otherwise modified from time to time, the “Security Agreement”) in favor of
the Assignee, pursuant to which the Grantors are required to execute and deliver
this Trademark Security Agreement;
NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Grantor and the Assignee hereby agree as follows:
SECTION 1.    Defined Terms. Capitalized terms used but not otherwise defined
herein shall have the meanings given to them in the Security Agreement. For
purposes of this Trademark Security Agreement, “Trademarks” means, collectively,
all trademarks, trade names, corporate names, company names, business names,
fictitious business names, trade styles, trade dress, service marks,
certification marks, slogans, logos, internet domain names and other source or
business identifiers, whether statutory or common law, whether registered or
unregistered, and whether established or registered in the United States or any
other country or any political subdivision thereof, together with any and all:
(i) registrations and recordings thereof, and all applications in connection
therewith, (ii) all goodwill associated therewith and symbolized thereby, now
existing or hereafter adopted or acquired (iii) rights and privileges arising
under applicable law with respect to the use of any of the foregoing, (iv)
reissues, continuations, extensions and renewals thereof, (v) income, fees,
royalties, damages and payments now and hereafter due and/or payable thereunder
and with respect thereto, including damages, claims and payments for past,
present or future infringements, dilutions or other violations thereof, (vi)
rights to sue for past, present and future infringements, dilutions or other
violations thereof, and (vii) rights corresponding thereto throughout the world,
in each case of (i) – (vii), excluding any intent-to-use trademark applications
and rights in and to such applications, prior to the filing of a Statement of
Use or Amendment to Allege Use, to the extent that a grant of a security
interest in such application would impair validity or enforceability.
SECTION 2.    Grant of Security Interest in Trademark Collateral. As collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of such Grantor’s
Obligations, each Grantor hereby grants to the Assignee, for the ratable benefit
of the Credit Parties, a security interest in, all of the following property now
owned or at any time hereafter acquired by such Grantor or in which such Grantor
now has or at any time in the future may acquire any right, title or interest
(collectively, the “Trademark Collateral”):





--------------------------------------------------------------------------------





(a) all Trademarks of such Grantor, including the registered and applied-for
Trademarks of such Grantor listed on Schedule I attached hereto; and
(b) to the extent not otherwise included, all Proceeds, insurance claims,
Supporting Obligations and products of any and all of the foregoing; and all
collateral security and guarantees given by any Person with respect to any of
the foregoing.
For the avoidance of doubt, in no event shall “Trademark Collateral” include any
Excluded Property.
SECTION 3.    Security Agreement. The security interest granted pursuant to this
Trademark Security Agreement is granted in conjunction with the security
interest granted to the Assignee pursuant to the Security Agreement and Grantors
hereby acknowledge and affirm that the rights and remedies of the Assignee with
respect to the security interest in the Trademark Collateral made and granted
hereby are more fully set forth in the Security Agreement. In the event that any
provision of this Trademark Security Agreement is deemed to conflict with the
Security Agreement, the provisions of the Security Agreement shall govern.
SECTION 4.    Termination. The term of this Copyright Security Agreement shall
be co-terminous with the Security Agreement.
SECTION 5.    GOVERNING LAW. THIS TRADEMARK SECURITY AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK (AND, TO THE EXTENT APPLICABLE, THE BANKRUPTCY CODE), WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW BUT INCLUDING SECTIONS 5-1401 and 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW.
SECTION 6.    Counterparts. This Trademark Security Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Trademark
Security Agreement by telecopier or electronic mail of “PDF” file shall be
effective as delivery of a manually executed counterpart of this Trademark
Security Agreement.
SECTION 7 Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the Liens and security interests granted to the Collateral Agent
pursuant to this Trademark Security Agreement and the Financing Orders and the
exercise of any right or remedy by the Collateral Agent hereunder are subject to
the provisions of the Intercreditor Agreement. In the event of any conflict
between the terms of the Intercreditor Agreement and the terms of this Trademark
Security Agreement, the terms of the Intercreditor Agreement shall control.
SECTION 8 Financing Orders. Notwithstanding anything herein to the contrary, the
provisions of this Trademark Security Agreement are subject to the provisions of
the Financing Orders, in all respects. If any provision in this Trademark
Security Agreement conflicts with any provision in the Financing Orders, the
provisions in the applicable Financing Order shall control.





--------------------------------------------------------------------------------







[Remainder of This Page Intentionally Left Blank.]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this TRADEMARK SECURITY
AGREEMENT to be executed and delivered by its duly authorized officer as of the
date first above written.
[Grantors]


By:            
    Name:
    Title:






Accepted and Agreed:


[_], as Assignee




By:            
Name:
Title:




By:            
Name:
Title:





--------------------------------------------------------------------------------






SCHEDULE I
to
TRADEMARK SECURITY AGREEMENT



TRADEMARK REGISTRATIONS AND TRADEMARK APPLICATIONS
Trademark Registrations:


OWNER
TRADEMARK
REGISTRATION NUMBER
DATE REGISTERED




 
 
 



Trademark Applications:


OWNER
TRADEMARK
APPLICATON NUMBER
DATE FILED




 
 
 










--------------------------------------------------------------------------------






EXHIBIT B

COPYRIGHT SECURITY AGREEMENT
This COPYRIGHT SECURITY AGREEMENT, dated as of [l] (“Copyright Security
Agreement”), by [GRANTOR] and [GRANTOR] (individually, a “Grantor”, and,
collectively, the “Grantors”), is in favor of is in favor of Cantor Fitzgerald
Securitiesin its capacity as the Collateral Agent (in such capacity and together
with its successors and assigns, the “Assignee”).
 
W I T N E S S E T H:
WHEREAS, the Grantors are party to a Debtor-In-Possession Guarantee and
Collateral Agreement of even date herewith (as amended, supplemented, restated
or otherwise modified from time to time, the “Security Agreement”) in favor of
the Assignee, pursuant to which the Grantors are required to execute and deliver
this Copyright Security Agreement;
NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Grantor and the Assignee hereby agree as follows:
SECTION 1.    Defined Terms. Capitalized terms used but not otherwise defined
herein shall have the meanings given to them in the Security Agreement. For
purposes of this Copyright Security Agreement, “Copyrights” means, collectively,
all copyrights (whether statutory or common law, whether established,
registered, recorded or otherwise arising under the laws of the United States or
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished) and all mask works (as such
term is defined in 17 U.S.C. Section 901, et seq.), together with any and all:
(i) registrations and recordings thereof, and all applications in connection
therewith, including all registrations, recordings and applications in the
United States Copyright Office, (ii) rights and privileges arising under
applicable law with respect to such copyrights, (iii) all renewals and
extensions thereof, (iv) income, fees, royalties, damages, claims and payments
now or hereafter due and/or payable with respect thereto, including damages and
payments for past, present or future infringements or other violations thereof,
(v) rights to sue for past, present or future infringements thereof, and (vi)
rights corresponding thereto throughout the world.
SECTION 2.    Grant of Security Interest in Copyright Collateral. As collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of such Grantor’s
Obligations, each Grantor hereby grants to the Assignee, for the ratable benefit
of the Credit Parties, a security interest in, all of the following property now
owned or at any time hereafter acquired by such Grantor or in which such Grantor
now has or at any time in the future may acquire any right, title or interest
(collectively, the “Copyright Collateral”):
(a) all Copyrights of such Grantor, including the registered and applied-for
Copyrights of such Grantor listed on Schedule I attached hereto; and (b) to the
extent not otherwise included, all





--------------------------------------------------------------------------------





Proceeds, insurance claims, Supporting Obligations and products of any and all
of the foregoing; and all collateral security and guarantees given by any Person
with respect to any of the foregoing.
SECTION 3.    Security Agreement. The security interest granted pursuant to this
Copyright Security Agreement is granted in conjunction with the security
interest granted to the Assignee pursuant to the Security Agreement and Grantors
hereby acknowledge and affirm that the rights and remedies of the Assignee with
respect to the security interest in the Copyright Collateral made and granted
hereby are more fully set forth in the Security Agreement. In the event that any
provision of this Copyright Security Agreement is deemed to conflict with the
Security Agreement, the provisions of the Security Agreement shall govern.
SECTION 4.    Termination. The term of this Copyright Security Agreement shall
be co-terminous with the Security Agreement.
SECTION 5.    GOVERNING LAW. THIS COPYRIGHT SECURITY AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK (AND, TO THE EXTENT APPLICABLE, THE BANKRUPTCY CODE), WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW BUT INCLUDING SECTIONS 5-1401 and 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW.
SECTION 6.    Counterparts. This Copyright Security Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Copyright
Security Agreement by telecopier or electronic mail of “PDF” file shall be
effective as delivery of a manually executed counterpart of this Copyright
Security Agreement.
SECTION 7 Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the Liens and security interests granted to the Collateral Agent
pursuant to this Copyright Security Agreement and the Financing Orders and the
exercise of any right or remedy by the Collateral Agent hereunder are subject to
the provisions of the Intercreditor Agreement. In the event of any conflict
between the terms of the Intercreditor Agreement and the terms of this Copyright
Security Agreement, the terms of the Intercreditor Agreement shall control.
SECTION 8 Financing Orders. Notwithstanding anything herein to the contrary, the
provisions of this Copyright Security Agreement are subject to the provisions of
the Financing Orders, in all respects. If any provision in this Copyright
Security Agreement conflicts with any provision in the Financing Orders, the
provisions in the applicable Financing Order shall control.
[Remainder of This Page Intentionally Left Blank.]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this COPYRIGHT SECURITY
AGREEMENT to be executed and delivered by its duly authorized officer as of the
date first above written.
[Grantors]


By:            
    Name:
    Title:






Accepted and Agreed:


[_], as Assignee




By:        
Name:
Title:




By:        
Name:
Title:







--------------------------------------------------------------------------------





SCHEDULE I
to
COPYRIGHT SECURITY AGREEMENT



COPYRIGHT REGISTRATIONS AND COPYRIGHT APPLICATIONS


Copyright Registrations:


owner
title of work
registration number
date issued




 
 
 



Copyright Applications:


owner
title of work
date filed




 
 










--------------------------------------------------------------------------------






EXHIBIT C

PATENT SECURITY AGREEMENT
This PATENT SECURITY AGREEMENT, dated as of [l] (“Patent Security Agreement”),
by [GRANTOR] and [GRANTOR] (individually, a “Grantor”, and, collectively, the
“Grantors”), is in favor of is in favor of Cantor Fitzgerald Securities in its
capacity as the Collateral Agent (in such capacity and together with its
successors and assigns, the “Assignee”).
W I T N E S S E T H:
WHEREAS, the Grantors are party to a Debtor-In-Possession Guarantee and
Collateral Agreement of even date herewith (as amended, supplemented, restated
or otherwise modified from time to time, the “Security Agreement”) in favor of
the Assignee and Cantor Fitzgerald Securities, as the Collateral Agent, pursuant
to which the Grantors are required to execute and deliver this Patent Security
Agreement;
NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Grantor and the Assignee hereby agree as follows:
SECTION 1.    Defined Terms. Capitalized terms used but not otherwise defined
herein shall have the meanings given to them in the Security Agreement. For
purposes of this Patent Security Agreement, “Patents” means, collectively, all
patents, patent applications, certificates of inventions, and industrial designs
(whether established or registered or recorded in the United States, or any
other country or any political subdivision thereof), together with any and all:
(i) inventions described and claimed therein, (ii) reissues. extensions,
divisions, continuations and continuations-in-part thereof, (iii) income, fees,
royalties, damages, claims and payments now or hereafter due and/or payable
thereunder and with respect thereto including damages and payments for past,
present or future infringements or other violations thereof, (iv) rights to sue
for past, present or future infringements or other violations thereof, and (v)
rights corresponding thereto throughout the world.
SECTION 2.    Grant of Security Interest in Patent Collateral. As collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of such Grantor’s
Obligations, each Grantor hereby grants to the Assignee, for the ratable benefit
of the Credit Parties, a security interest in, all of the following property now
owned or at any time hereafter acquired by such Grantor or in which such Grantor
now has or at any time in the future may acquire any right, title or interest
(collectively, the “Patent Collateral”):
(a) all Patents of such Grantor, including the registered and applied-for
Patents of such Grantor listed on Schedule I attached hereto; and
(b) to the extent not otherwise included, all Proceeds, insurance claims,
Supporting Obligations and products of any and all of the foregoing; and all
collateral security and guarantees given by any Person with respect to any of
the foregoing.





--------------------------------------------------------------------------------





SECTION 3.    Security Agreement. The security interest granted pursuant to this
Patent Security Agreement is granted in conjunction with the security interest
granted to the Assignee pursuant to the Security Agreement and Grantors hereby
acknowledge and affirm that the rights and remedies of the Assignee with respect
to the security interest in the Patent Collateral made and granted hereby are
more fully set forth in the Security Agreement. In the event that any provision
of this Patent Security Agreement is deemed to conflict with the Security
Agreement, the provisions of the Security Agreement shall govern.
SECTION 4.    Termination. The term of this Copyright Security Agreement shall
be co-terminous with the Security Agreement.
SECTION 5.    GOVERNING LAW. THIS PATENT SECURITY AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK (AND, TO THE EXTENT APPLICABLE, THE BANKRUPTCY CODE), WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW BUT INCLUDING SECTIONS 5-1401 and 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW.
SECTION 6.    Counterparts. This Patent Security Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Patent Security
Agreement by telecopier or electronic mail of “PDF” file shall be effective as
delivery of a manually executed counterpart of this Patent Security Agreement.
SECTION 7 Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the Liens and security interests granted to the Collateral Agent
pursuant to this Patent Security Agreement and the Financing Orders and the
exercise of any right or remedy by the Collateral Agent hereunder are subject to
the provisions of the Intercreditor Agreement. In the event of any conflict
between the terms of the Intercreditor Agreement and the terms of this Patent
Security Agreement, the terms of the Intercreditor Agreement shall control.
SECTION 8 Financing Orders. Notwithstanding anything herein to the contrary, the
provisions of this Patent Security Agreement are subject to the provisions of
the Financing Orders, in all respects. If any provision in this Patent Security
Agreement conflicts with any provision in the Financing Orders, the provisions
in the applicable Financing Order shall control.
[Remainder of This Page Intentionally Left Blank.]





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this PATENT SECURITY
AGREEMENT to be executed and delivered by its duly authorized officer as of the
date first above written.
[Grantors]


By:            
    Name:
    Title:






Accepted and Agreed:


[_], as Assignee


By:        
    Name:
    Title:




By:        

    Name:

    Title:









--------------------------------------------------------------------------------





SCHEDULE I
to
PATENT SECURITY AGREEMENT



PATENTS AND PATENT APPLICATIONS
Issued Patents:


OWNER
PATENT TITLE
PATENT NUMBER
DATE ISSUED




 
 
 



Patent Applications:


OWNER
PATENT TITLE
APPLICATION SERIAL NUMBER
DATE FILED




 
 
 










--------------------------------------------------------------------------------





EXHIBIT D
[Form of]

PLEDGED COLLATERAL SUPPLEMENT
This Pledged Collateral Supplement, dated as of [ ], 20[ ] is delivered pursuant
to Section 5.5 of the Debtor-In-Possession Guarantee and Collateral Agreement
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Guarantee and Collateral Agreement”; capitalized terms used but
not otherwise defined herein shall have the meanings assigned to such terms in
the Guarantee and Collateral Agreement), dated as of November [_], 2018, made by
SEARS HOLDINGS CORPORATION, a Delaware corporation and a debtor and
debtor-in-possession (“Holdings”), SEARS ROEBUCK ACCEPTANCE CORP., a Delaware
corporation and a debtor and debtor-in-possession (“SRAC”), KMART CORPORATION, a
Michigan corporation and a debtor and debtor-in-possession (“Kmart Corp.”; Kmart
Corp. together with SRAC, the “Borrowers”), the Lenders, Cantor Fitzgerald
Securities, as the Collateral Agent party thereto. The undersigned hereby agrees
that this Pledged Collateral Supplement may be attached to the Guarantee and
Collateral Agreement and that the Pledged Collateral listed on this Pledged
Collateral Supplement shall be deemed to be and shall become part of the
Collateral and shall secure all Obligations.
PLEDGED EQUITY
ISSUER
RECORD OWNER
CERTIFICATE
NO(S).
NUMBER OF SHARES
OR
INTERESTS
PERCENTAGE OF
ALL ISSUED CAPITAL
OR OTHER EQUITY INTERESTS OF ISSUER
% PLEDGED
REQUIRED TO BE DELIVERED (Yes, or reason for exclusion)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



PLEDGED DEBT







--------------------------------------------------------------------------------





Grantor
Issuer
Original Principal Amount
Outstanding Principal Balance
Issue Date
Maturity Date
REQUIRED TO BE DELIVERED (Yes, or reason for exclusion)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







[            ],
as Pledgor
By:            
    Name:
    Title:




AGREED TO AND ACCEPTED:


CANTOR FITZGERALD SECURITIES,
as Collateral Agent




By:                        
    Name:
    Title:









